Case 2:20-cv-13134-LVP-RSW ECF No. 112, PageID.4600 Filed 02/11/21 Page 1 of 62




               IN THE UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF MICHIGAN
                        SOUTHERN DIVISION

 TIMOTHY KING, MARIAN SHERIDAN,
 JOHN HAGGARD, CHARLES RITCHARD,
 JAMES HOOPER, DAREN RUBINGH,
                      Plaintiffs,                           No. 2:20-cv-13134
 v.                                                     Hon. Linda V. Parker
                                                       Mag. R. Steven Whalen
 GRETCHEN WHITMER, in her
 official capacity as the Governor of the
 State of Michigan, JOCELYN
 BENSON, in her official capacity as
 Michigan Secretary of State and the
 Michigan BOARD OF STATE
 CANVASSERS,
                                Defendants,
 and

 CITY OF DETROIT, DEMOCRATIC
 NATIONAL COMMITTEE and
 MICHIGAN DEMOCRATIC PARTY,
                      Intervenor-Defendants.

 Stefanie Lambert Junttila (P71303)
 Attorney for Plaintiffs
 500 Griswold Street, Suite 2340
 Detroit, MI 48226
 (313) 963-4740
 attorneystefanielambert@gmail.com

 Scott Hagerstrom (P57885)
 Attorney for Plaintiffs
 222 West Genesee
 Lansing, MI 48933
 (517) 763-7499
 Scotthagerstrom @yahoo.com
Case 2:20-cv-13134-LVP-RSW ECF No. 112, PageID.4601 Filed 02/11/21 Page 2 of 62




 Gregory J. Rohl (P39185)
 Attorney for Plaintiffs
 41850 West 11 Mile Road, Suite 110
 Novi, Michigan 48375
 248.380.9404
 gregoryrohl@yahoo.com

 Heather S. Meingast (P55439)
 Erik A. Grill (P64713)
 Assistant Attorneys General
 Attorneys for Defendants
 PO Box 30736
 Lansing, Michigan 48909
 517.335.7659
 meingasth@michigan.gov
 grille@michigan.gov

 David Fink (P28235)
 Attorney for Intervenor City of Detroit
 38500 Woodward Avenue, Suite 350
 Bloomfield Hills, Michigan 48304
 248.971.2500
 dfrink@finkbressack.com

 Mary Ellen Gurewitz (P25724)
 Attorney for Intervenor DNC/MDP
 423 North Main Street, Suite 200
 Royal Oak, Michigan 48067
 313.204.6979
 maryellen@cummingslawpllc.com
Case 2:20-cv-13134-LVP-RSW ECF No. 112, PageID.4602 Filed 02/11/21 Page 3 of 62




              PLAINTIFFS’ OPPOSITION TO STATE DEFENDANTS’
                 MOTION FOR SANCTIONS UNDER 28 U.S.C. § 1927

          Plaintiffs Timothy King, Marian Sheridan, John Haggard, Charles Ritchard,

 James Hooper, and Daren Rubingh (“Plaintiffs”), by and through their counsel,

 respectfully request that this Honorable Court enter an order denying Defendants

 Governor Whitmer, Secretary Benson, and the Board of State Canvassers’

 (collectively “the State Defendants’”) Motion for an Award of Sanctions. (ECF No.

 105).

          Plaintiffs have voluntarily dismissed their complaint as amended, rendering all

 defense motions to dismiss moot. The State Defendants’ newest request for

 sanctions under 28 U.S.C. § 1927 is barred as a matter of law and must be denied for

 reasons more fully explained in the Memorandum in Support below filed pursuant to

 Local Rule 7.1(d)(1)(A).

          State Defendants’ have now filed three sanctions motions against Plaintiffs and

 Plaintiffs’ counsel (ECF 70,84, 105)1. Two of the motions are for sanctions under Rule

 1927.      These repetitive motions, preceded by public press releases by the State

 Defendants, violate the very rules they claim to enforce. They are not meant to preserve

 the integrity of the legal profession or to complain about repetitive and vexatious



 1ECF No. 84, NOTICE of Joinder/Concurrence in 78 MOTION for Sanctions, for Disciplinary Action, for
 Disbarment Referral and for Referral to State Bar Disciplinary Bodies filed by City of Detroit by Jocelyn Benson,
 Gretchen Whitmer (See Court Docket, Entered: 01/14/2021)

                                                           i
Case 2:20-cv-13134-LVP-RSW ECF No. 112, PageID.4603 Filed 02/11/21 Page 4 of 62




 litigation. They are a new form of political retribution. Such abuse of the law has no

 place in this court and is contrary to the law it hypocritically invokes.

        As explained in Plaintiffs’ prior responses to the seriatim motions for sanctions

 filed by the State Defendants and the Intervenors, the pleadings in this case were

 supported by hundreds of factual and expert affidavits, as well as substantial

 documentation. Together, the filing amounts to nearly 1,000 pages. State Defendants’

 conclusory and disingenuous arguments that Plaintiffs filed this case with no evidence

 and with unfounded allegations is belied by the voluminous record before this court.

 There is no basis whatsoever for sanctions against the Plaintiffs. Further, if this Court

 were inclined to give any serious regard to the instant motion, Plaintiffs request a full

 Evidentiary Hearing to present evidence in support of the Plaintiffs’ claims.

        For these reasons and the reasons stated more fully in the Memorandum in

 Support below, Plaintiffs respectfully request that this Court deny the State

 Defendants’ motion for sanctions.




                                              ii
Case 2:20-cv-13134-LVP-RSW ECF No. 112, PageID.4604 Filed 02/11/21 Page 5 of 62




                         PLAINTIFFS’ OPPOSITION MEMORANDUM
                TO STATE DEFENDANTS’ MOTION FOR SANCTIONS

                                                       Table of Contents
 I. The State Defendants’ Redundant Motion is
    Itself a Violation of Section 1927. ....................................................................................... 1
    A. State Defendants Fail to State a Basis for Sanctions
       Because of The Tweets Cited. ..................................................................................... 3
    B. Counsel's Out of Court Statements are Further Protected
       under Litigation Privilege – and if Unrelated are Protected by the First
       Amendment. ...................................................................................................................5
 II.      State Defendants Publicity Violate Professional Conduct. ...................................... 7
 III.     Sanctions Against Plaintiffs fail to Meet the Legal Standard. ................................16
 IV.      The Authorities Relied on By the State Weigh Against Sanctions........................19
 V.       Plaintiffs Had Reasonable Basis for Legal Claims. ..................................................24
    A.       Standing and Mootness ............................................................................................24
    B.       The Eleventh Amendment ......................................................................................30
    C.       Laches .........................................................................................................................31
 VI.      Dismissal on Equitable Grounds Should Not Be Basis for Sanctions. ...............32
 VII. Dismissal for Failure to Adequately Plead Claims,
      Assumed Only Arguendo, Is Still Not Basis for Sanctions. ..................................32
 VIII. Other Evidence of Potential Fraud and Investigations
       Plaintiffs Did Not Rely on For the Case but That Supports the
       Evidence Plaintiffs Did Provide. ................................................................................36
 IX.      Plaintiffs’ Amended Complaint and the Undisputed Facts Show
          Tabulation Machines Flipped Votes in Only One Direction in Michigan. .........43
    A.       Russell James Ramsland ...........................................................................................46
    B.       William Briggs ............................................................................................................49
    C.       Young and Quinell ....................................................................................................50



                                                                      iii
Case 2:20-cv-13134-LVP-RSW ECF No. 112, PageID.4605 Filed 02/11/21 Page 6 of 62




                               Table of Authorities
 Cases:
 Ariz. State Legis. v. Ariz. Indep. Redistricting Comm'n,
 576 U.S. 787, 135 S. Ct. 2652, 192 L. Ed. 2d 704 (2015) ……………………..…….29

 Baker v. Carr, 369 U.S. 186 (1962) ……………………………………...…. …...…..25

 Beverly v. Shermeta Law Grp., PLLC, 2020 U.S. Dist. LEXIS
 88541, 2020 WL 2556674 (6th Cir. 2020)…………………………….…...1, 17, 18, 19

 Big Yank Corp. v. Liberty Mut. Fire Ins. Co., 125 F.3d 308 (6th Cir. 1997)…………….22

 Bognet v. Secy Commonwealth of Pa., 980 F.3d 336 (3d Cir. 2020)………………………26

 Bush v. Gore, 531 U.S. 98 (2000) (Rehnquist, C.J., concurring)……………...………..29

 Carson v. Simon, 978 F.3d 1051 (8th Cir. 2020)……………………………….............26

 Christiansburg Garment Co. v. EEOC, 434 U.S. 412 (1978)…………………...………18

 Constantino v. Detroit, Case No. 20-014780-AW (Nov. 13, 2020),
 aff’d, 950 N.W.2d 707 (Mich. Nov. 23, 2020)…………………………..……….33

 Curling v. Raffensperger, Civil Action No. 1:17-cv-2989-AT, 2020 U.S. Dist. LEXIS
 188508, 2020 WL 5994029 (N. Dist. GA. 2020).……………………..…………37, 38

 Del Monte Fresh Produce v. U.S., 570 F.3d 316 (D.C. Cir. 2009)……………………..30

 FM Indus. v. Citicorp Credit Servs., 614 F.3d 335 (7th Cir. 2010)…………..…………..23

 Henrick v. Mealor, 2019 U.S. Dist. LEXIS 115463,
 2019 WL 3027013 (6th Cir. 2019) ………………………………………………….6

 Hunter v. Earthgrains Co. Bakery, 281 F.3d 144 (4th Cir. 2002)……………...…….26, 35

 In re Ruben 825 F.2d 1225 (6th Cir. 1987)…………………………………………...20

 Jones v. Continental Corp., 789 F.2d at 1229-30 (6th Cir. 1986)…………………… . . .21


                                         iv
Case 2:20-cv-13134-LVP-RSW ECF No. 112, PageID.4606 Filed 02/11/21 Page 7 of 62




 Lawrence v. Burdi, 314 Mich. App. 203,
 886 N.W.2d 748 (Mich. App. 2016).…………………………………………....…...6

 Matrixx Initiatives, Inc. v. Siracusano, 563 U.S. 27, 131 S. Ct. 1309,
 179 L. Ed. 2d 398, 413, (2011)……………………………………………………...50

 Nat'l Inst. of Family & Life Advocates v. Becerra, 138 S. Ct. 2361,
 201 L. Ed. 2d 835, (2018)…………………………………………………………..7

 Pennhurst State Sch. & Hosp. v. Halderman, 465 U.S. 89,
 104 S. Ct. 900, 79 L. Ed. 2d 67 (1984)……………………….…………….………30

 Red Carpet Studios Div. of Source Advantage, Ltd. V. Sater,
 465 F.3d 642 (6th Cir. 2006) ……………………………………………………….17

 Ridder v. City of Springfield, 109 F.3d 288 (6th Cir. 1997) …………………………….21

 Samuels v. Wilder, 906 F.2d 272 (2d Cir. 1990)………………………………...……..35

 Saenz v. Kohl's Dep't Stores, Inc., 2020 FED App. 0618N (6th Cir. 2020),
 2020 U.S. App. LEXIS 34753, 2020 WL 6393335…………………………..............17

 Salkil v. Mount Sterling Twp. Police Dep't, 458 F.3d 520 (6th Cir. 2006)……………19, 20
 Securities Indus. Ass'n v. Clarke, 898 F.2d 318 (2d Cir. 1990)…………………………35
 Smiley v. Holm, 285 U.S. 355,
 52 S. Ct. 397 L. Ed. 795 (1932)…………………..…………………………………29

 Spokeo, Inc. v. Robins, 136 S. Ct. 1540,
 194 L. Ed. 2d 635 (Thomas J., Concurring, 2016)……………………………….….27

 Texas v. United States, 749 F.2d 1144 (5th Cir. 1985). ……………………….………28

 United States v. Alvarez, 567 U.S. 709, 132 S. Ct. 2537,
 183 L. Ed. 2d 574 (2012)…………………………………..……………………….7


 Statutes/ Rules/ Other

 Constitution Article III, § 2…………………………………………………25

                                          v
Case 2:20-cv-13134-LVP-RSW ECF No. 112, PageID.4607 Filed 02/11/21 Page 8 of 62




 Amendment XII……………………………………………….………...27, 29
 Michigan Rules of Professional Conduct, MI RPC 1.0 ……………………...13
 MI RPC 3.1………………………………………………………………….26
 MI RPC 3.4………………………………………………………………14
 MI RPC 3.5……………………………………………………………….…9
 MI RPC 3.6 (a)………………………………………………………….…....10
 MIRPC 8.4(c)………………………………………………………………..13
 28 U.S.C. § 1927………………………………………………………16, 17
 Hamilton, Alexander. The Federalist No. 68, at 410-11 (C. Rossiter, ed. 1961) 28
 27A Am. Jur. 2d Equity § 1………………………...………………….……..32
 Congress.gov/ H.R. 2722………………………………………………...40
 Fed. R. C. P. Rule 11, Notes of Advisory Comm…………………………….34

 Exhibits:
 Exh. A, MI Attorney General’s Website, 02/01/21………………..……………….9
 Exh. B Copy of NY Supreme Court, Oswego County, ECF filing 20202-1376,
 filed 02/02/2021)…………………………………………………………32
 Exh. C, MI Senators’ and Representatives’ Letter to Secretary of State Benson,
 November 16, 2020 ………………………………………………………………..40
 Exh. D, copy of Dr. Lott’s 1/6/21 Study………………………………………42
 Exh. E, Spreadsheet of filings nationally……………………………………...…….23
 Exh. F, Copy of the mailed Notice to Plaintiffs on December 15, 2020………..11, 12
 Exh. G, Dana Nessler February 7, 2021 Newsletter…………………………..…….15




                                           vi
Case 2:20-cv-13134-LVP-RSW ECF No. 112, PageID.4608 Filed 02/11/21 Page 9 of 62




                                 Question Presented


 Whether sanctions can be imposed under Section 1927 for the mere filing of a
 substantial complaint supported by sworn affidavits and in violation of the core of the
 Constitution: the Right to Petition the government for grievance.




                                           vii
Case 2:20-cv-13134-LVP-RSW ECF No. 112, PageID.4609 Filed 02/11/21 Page 10 of 62




     I.     The State Defendants’ Redundant Motion is Itself a Violation
            of Section 1927.

     The State Defendants already requested an award of sanctions against Plaintiffs in

  their Motion to Dismiss wherein the relief requested specifically stated: "including the

  award of sanctions and/or costs and fees incurred in defending against this baseless

  lawsuit." While they failed to properly caption their filing, Plaintiffs, nevertheless, filed

  an opposition explaining why sanctions in this case would be inappropriate. In the

  Sixth Circuit, even were a court to make "the mere finding that an attorney failed to

  undertake a reasonable inquiry into the basis for a claim does not automatically imply

  that the proceedings were intentionally or unreasonably multiplied." Beverly v. Shermeta

  Law Grp., PLLC, 2020 U.S. Dist. LEXIS 88541, *2-3, 2020 WL 2556674 (6th Cir. 2020)

  (citing Ridder v. City of Springfield, 109 F.3d 288, 298 (6th Cir. 1997). State Defendants'

  submitted exhibits in support of their motions which are based on the costs for

  responding to the Amended Complaint. As a preliminary matter, §1927 motions are

  not based on Amended Complaints, but instead are based on dilatory conduct in

  multiplied filings. As stated above, Section 1927 sanctions are not imposed "based on

  the filing of an initial complaint that turns out to be meritless."            Beverly, 2020

  WL2556674 at *1.

          The State Defendants' current Motion for Sanctions constitutes State

  Defendants' third "bite at the apple" because they also filed a Joinder/Concurrence to

  the City Defendant's Motion for Sanctions (ECF 78) which was docketed as a Notice

                                               1
Case 2:20-cv-13134-LVP-RSW ECF No. 112, PageID.4610 Filed 02/11/21 Page 11 of 62




  of Joinder/ Concurrence, (because there is no such filing as a Concurrence) to the City

  of Detroit's Motion for Sanctions. It was in fact a Joinder to the City's Motion for

  Sanctions. ECF 78. Yet Attorney General Nessel and State Defendants have lodged

  three motions requesting sanctions against the undersigned in what appears to be

  dilatory and inconsistent with Rule: 3.2, “Expediting Litigation: A lawyer shall make

  reasonable efforts to expedite litigation consistent with the interests of the client.”

  Indeed, the case at bar was commenced on November 25, 2020 and was effectively

  over on December 7, 2020, when this Court denied plaintiffs’ motion for a TRO.

        Undisputedly, the Plaintiffs’ pleadings in this case were supported by hundreds

  of factual and expert affidavits and substantial documentation. Nessel, Benson and

  Whitmer in fact admitted that the Plaintiffs have not filed repetitive or vexatious

  litigation and all, and admit that Plaintiffs had significant support in their filings when

  they argued that in the most recent motion for sanctions:



        While this case has not required the filing of numerous pleadings
        by defense counsel, given the length and complexity of Plaintiffs’ filings,
        the novel claims and unprecedented relief requested, the case has
        involved significant review, research, and drafting.

        Plaintiffs’ November 25 complaint was 211 paragraphs long, and the total
        filing consisted of 830 pages, which included numerous exhibits for which
        no separate index or description was provided. (ECF No. 1, PageID.1-
        830.) Plaintiffs’ amended complaint, filed November 29, was 233
        paragraphs long, and the filing consisted of 960 pages. (ECF No. 6,


                                              2
Case 2:20-cv-13134-LVP-RSW ECF No. 112, PageID.4611 Filed 02/11/21 Page 12 of 62




            Amend. Compl., PageID.8721831.)2
        (See ECF 105, p. 28).

                     A.    State Defendants Fail to State a Basis for Sanctions Because
                     of The Tweets Cited.

            State Defendants engage in their own unsupported speculation—similarly to that

  of the City of Detroit—as to why Plaintiffs' filed this lawsuit. They state in part, "[w]hile

  this effort was unsuccessful, the terrible by-product of Plaintiffs' and their counsels'

  efforts is reflected in the January 6 insurrection at our Nation's Capital." This is a

  reckless and defamatory claim—such egregious slander it should not be countenanced

  by a court of law.

            These Plaintiffs did not dignify the City of Detroit's outrageous and absurd

  allegation that Plaintiffs or their counsel had anything to do with the tragic death of

  Ashlee Babbitt or others who died at the Capitol on January 6th. The City argued that

  "there is blood on Lin Wood and Sidney Powell’s hands and on the hands of all those

  who pushed this lawsuit...".3 In response, counsel merely pointed out that these

  egregious and defamatory allegations have no basis in fact and have no place before this

  court. Now, for a second time, counsel is again forced to addresses such irresponsible

  allegations from an Attorney General who joined in the City's filing and who now makes

  the preposterous claim that the "by product" of this lawsuit is the violence on January

  6th at the Capitol.


  2   See ECF No. 105, State Defs’ Current Mot. for Sanctions at p. 28.
  3   See City Defendant/ Intervenor Reply, ECF No. 103. at p. 1

                                                          3
Case 2:20-cv-13134-LVP-RSW ECF No. 112, PageID.4612 Filed 02/11/21 Page 13 of 62




        As a reminder to this court, Plaintiffs’ TRO was denied on December 7, 2020.

  There is no evidence that Plaintiffs’ filing had anything to do with the conduct of a

  small cadre of people on January 6 at the Capitol. None. And the proponents of these

  outrageous comments know this. Yet, they are using this Court as a stage to make

  outrageous political statements and smear the reputation of outstanding lawyers who

  have practiced in the greatest traditions of the bar for decades.         Such political

  mudslinging and smear campaign should not be countenanced by this Court.

        The tweets by Plaintiffs’ counsel, which State Defendants did not cite in their

  pleadings, but the City of Detroit included in its Reply, are constitutionally protected

  speech. There is no factual or evidentiary basis upon which this Court could rationally

  conclude that—as Defendant Intervenor malignly suggests—counsel is responsible for

  the January 6 events at the Capitol because "Sidney Powell approvingly retweeted

  someone calling the assault a "last resort to petition the government for grievances."

  That was re-tweeted long after the incident at the Capitol was well underway. (See ECF

  Doc. 103, Exh. 6) and simply means “seeking justice denied by authority” – which is an

  old concept.

        Further, State Defendants cite to two tweets by Sidney Powell on January 2, 2021

  related generally to election fraud. As this Court is well aware, there has been no court

  order, protective order or otherwise in place against either party prohibiting engagement

  with the press. Unlike State Defendants, who have engaged with the press on multiple



                                              4
Case 2:20-cv-13134-LVP-RSW ECF No. 112, PageID.4613 Filed 02/11/21 Page 14 of 62




  occasions,4 Sidney Powell's tweets name no individual, do not attack any individual’s

  credibility, nor specifically mention any evidence. Rather, they generally comment on

  the plaintiffs' claims in the case—a case which was publicly filed and freely accessible

  both through an online docketing system, and through the nonprofit webpage of

  Defending the Republic, www.defendingtherepublic.org. Had there been a violation of

  court gag order on counsel, then a motion might be appropriate… however, Ms.

  Powell’s own commentary on the merits of Plaintiffs' case lacks relevance to the State

  Defendants', and for that matter, the City's Motions for sanctions.

                 B.     Counsel's Out of Court statements are further protected
                 under Litigation Privilege – and if unrelated are protected by the
                 First Amendment.

         As a preliminary matter,
             Statements made by judges, attorneys, and witnesses during the course
         of judicial proceedings are absolutely privileged if they are relevant,
         material, or pertinent to the issue being tried." Oesterle v Wallace, 272 Mich
         App 260, 264; 725 NW2d 470 (2006) (emphasis added). "The immunity
         extends to every step in the proceeding and covers anything that may be
         said in relation to the matter at issue, including pleadings and affidavits."
         Couch v Schultz, 193 Mich App 292, 295; 483 NW2d 684 (1992) (emphasis
         added). What a litigant considers to be pertinent or relevant is given much
         freedom, and the privilege is liberally construed as a matter of public
         policy "so that participants in judicial proceedings may have relative
         freedom to express themselves without fear of retaliation." Sanders v Leeson

  4For example, AG Nessel, Gov. Whitmer, Secretary Benson Seek Disbarment of Attorneys for Pushing
  Election Fraud Narrative, 02/01/2021 https://www.michigan.gov/ag/0,4534,7-359--551080--,00.html

                                                    5
Case 2:20-cv-13134-LVP-RSW ECF No. 112, PageID.4614 Filed 02/11/21 Page 15 of 62




           Air Conditioning Corp., 362 Mich 692, 695; 108 NW2d 761 (1961)
           (quotation marks and citation omitted); see also Couch, 193 Mich App at
           295. The statement "need not be strictly relevant to any issue involved" in
           the litigation. 3 Restatement Torts, 2d, § 586, cmt c, p 248.


  Lawrence v. Burdi, 314 Mich. App. 203, 217-218, 886 N.W.2d 748, 757, (Mich. App.
  2016).
           The Sixth Circuit recently explained that Tennessee courts have recognized a

  "litigation privilege" that bars defamation claims for "statements made in the course of

  judicial proceedings which are relevant and pertinent to the issues." …Tennessee courts

  have expressly extended this absolute privilege to "communications preliminary to

  proposed or pending litigation." Henrick v. Mealor, 2019 U.S. Dist. LEXIS 115463, *4-

  5, 2019 WL 3027013 (6th Cir. 2019) (further citations omitted.) Thus, Counsel's tweets

  are irrelevant here. On the contrary, counsel has the fundamental right to express their

  opinion.

           Even if the out of court statements about the Plaintiffs’ claims generally are

  deemed unprotected by the Judicial Proceedings Privilege, these tweets do not relate to

  any individual or the reputation of any person, but to the Plaintiffs’ claims generally.

  Nevertheless, even if the speech is detested, Justice Stephens writing for the Court has

  made clear when in Alvarez, the Supreme Court held in finding the Stolen Valor Act

  unconstitutional that, "the Nation well knows that one of the costs of the First Amendment is that

  it protects the speech we detest as well as the speech we embrace. Though few might find respondent's


                                                   6
Case 2:20-cv-13134-LVP-RSW ECF No. 112, PageID.4615 Filed 02/11/21 Page 16 of 62




  statements anything but contemptible, his right to make those statements is protected by the

  Constitution's guarantee of freedom of speech and expression." United States v. Alvarez, 567 U.S.

  709, 727-728, 729-730, 132 S. Ct. 2537, 2551, 183 L. Ed. 2d 574, 594, (2012). ‘Speech

  is not unprotected merely because it is uttered by “professionals.”’ Nat'l Inst. of Family

  & Life Advocates v. Becerra, 138 S. Ct. 2361, 2371-2372, 201 L. Ed. 2d 835, 847, (2018).

  Setting a precedent to sanction an attorney whose case is denied at the district court

  level on procedural grounds is a grave abuse of the disciplinary process and potentially

  constitutes intimidation for filing a grievance against the government, which is a core

  protection of the First Amendment.

  II.    State Defendants Publicity Violate Professional Conduct.

         State Defendants put out headlines and talking points under the official color of

  law and the authority of their offices to attempt to punish Ms. Powell, and improperly

  influence this Court through whipping up massive press converge and negative public

  opinion against Plaintiffs and their counsel and undisputedly seeking to destroy their

  reputations. This court should say, "no." It will not participate in this frenzied political

  witch hunt by giving credit to sanction motions that are frivolous.

         State Defendants have repeatedly made statements in the press attacking

  individual attorneys, and most often Sidney Powell, for Plaintiffs – each by name and

  seeking disbarment to destroy their reputations - while these baseless sanctions motions

  are all pending against counsel and plaintiffs.


                                                 7
Case 2:20-cv-13134-LVP-RSW ECF No. 112, PageID.4616 Filed 02/11/21 Page 17 of 62




        The Michigan.gov website for the Attorney General’s Office on February 1, 2021

  includes the following:

               LANSING - Michigan's top three elected officials are asking for
        the disbarment of four attorneys who pushed a false narrative of
        widespread election fraud in legal proceedings before multiple judges and
        courts - including the nation's highest judicial body, the U.S. Supreme
        Court - in their frivolous lawsuit, King v. Whitmer.
               Michigan Attorney General Dana Nessel's office on Thursday filed
        motions for sanctions in federal court against the same four lawyers,
        Michigan attorneys Greg Rohl, Scott Hagerstrom and Stefanie Junttila,
        along with Texas attorney Sidney Powell.
               Today, Nessel joined with Gov. Gretchen Whitmer and
        Secretary of State Jocelyn Benson – all three licensed attorneys
        themselves - in filing complaints with the Attorney Grievance
        Commission of the State of Michigan and the State Bar of Texas,
        asking that the attorneys be disbarred and lose their privilege to
        practice law in those states.
               "These attorneys filed a complaint based on falsehoods, used
        their law license in an attempt to disenfranchise Michigan voters
        and undermine the faith of the public in the legitimacy of the recent
        presidential election, and lent credence to untruths that led to
        violence and unrest," Nessel said. "In doing so, they violated their
        oath and the ethical rules to which they are bound, abused the court
        system, and compromised the administration of justice – an
        important foundation of our civil society and the very bulwark four
        democratic institutions. Anything short of disbarment would be an
        injustice to the American people."
               ''The 2020 general election was the most secure in our
        nation's history, and these lawyers abused their authority by filing
        meritless, frivolous lawsuits for the sole purpose of undermining
        public faith in the election," said Benson. ''They must be held
        accountable for this unprecedented attack on our democracy and
        prevented from replicating such harm in the future."
               Court filings in King v. Whitmer, which sought to overturn

                                            8
Case 2:20-cv-13134-LVP-RSW ECF No. 112, PageID.4617 Filed 02/11/21 Page 18 of 62




         President Joe Biden's electoral victory in Michigan, were legally frivolous
         and supported by false evidence. The courts denied the plaintiffs any relief
         on numerous rounds. Similar lawsuits were filed in Pennsylvania, Georgia,
         Wisconsin and Arizona, and all failed. Attorneys Powell and Junttila
         went so far as to brazenly misrepresent facts in a filing to the U.S.
         Supreme Court, claiming that the Michigan Legislature had
         endorsed competing slates of Republican and Democratic electors,
         when in reality, the Legislature's leaders stood by the slate of
         electors chosen by Michigan's voters.

         (See Exh. A, Copy of Website on 02/01/2021 for Michigan.gov/AG page)

  (emphasis added).

         This press release is on the Michigan.gov government website, paid for by tax-

  payers on behalf of the public, emphasizing that Nessel, Benson and Whitmer are acting

  in their representative capacities under the color of law. These public statements violate

  Michigan Professional Conduct Rule: 3.5, “Impartiality and Decorum of the Tribunal,

  A lawyer shall not: (a) seek to influence a judge, juror, prospective juror, or other official

  by means prohibited by law.” This statement specifically naming individuals is posted

  on the government website while sanctions motions are pending in this Court.

         On its face it also appears in violation of the Michigan Rules of Professional

  Conduct 3.6 which states in relevant part:

         (a) A lawyer who is participating or has participated in the investigation or
         litigation of a matter shall not make an extrajudicial statement that the
         lawyer knows or reasonably should know will be disseminated by means
         of public communication and will have a substantial likelihood of
         materially prejudicing an adjudicative proceeding in the matter…

                                                9
Case 2:20-cv-13134-LVP-RSW ECF No. 112, PageID.4618 Filed 02/11/21 Page 19 of 62




  MI RPC 3.6 (a).
          The judicial system provides an avenue for attorneys to represent clients to bring

  forth and attempt to resolve legal disputes. In this case particularly, any individual, much

  less a licensed attorney and representatives of the government, who reviewed the

  complaint and opposed it with research and diligence, found, by their own arguments,

  that the legal claims were plead with particularity. Their blanket assertions show the

  lack of specificity required for such individual public attacks.

          And this was not the first-time defendants have gone to the press with their

  attacks on Plaintiffs and their counsel. On December 22, 2020, the Michigan Attorney

  General publicly stated that she will seek to get plaintiffs' counsel Sidney Powell

  disbarred which shows that the Rule 11 Motion filing was coordinated with counsel for

  the DNC, Marc Elias who also made press statements:

          "These are flagrant lies that Ms. Powell is submitting to, of all places,
          the United States Supreme Court in some cases. It's disturbing and it
          undermines our entire profession, and she has to be held accountable,"
          Nessel told Detroit reporters. "We'd be asking there be action taken
          against her law license including potential disbarment."5


  5 Michigan Attorney General Wants to Disbar Sidney Powell, Pro-Trump Attorneys: Michigan is moving to
  disbar Sidney Powell and other pro-Trump attorneys for the work exposing credible accusations of voter
  fraud. The National File, By Frankie Stockes by Frankie Stockes December 26, 2020.

  See also, https://nationalfile.com/michigan-attorney-general-wants-to-disbar-sidney-powell-pro-
  trump-attorneys/; see also “The Democratic attorney general also plans to pursue court costs and fees
  and to file complaints with the attorney grievance commission, Nessel told reporters Tuesday.”
  Sanctions sought against lawyers who pushed to overturn Michigan's election, the Detroit News, by
  Beth LeBlanc and Craig Mauger, December 22, 2020 and


                                                       10
Case 2:20-cv-13134-LVP-RSW ECF No. 112, PageID.4619 Filed 02/11/21 Page 20 of 62




  The Rule 11 motion referenced in this statement related to ECF 78, the Defendant

  Intervenor’s Rule 11 Motion, which Nessel, Benson and Whitmer joined, but which

  had not yet even been filed or served on Plaintiffs, (the notice was first served

  December 15, 2020 and later the motion filed and served on January 5, 2021) (See Exh.

  F, copy of 1/15/2020 Notice to Plaintiffs), but

           "it was briefly tweeted out by Marc Elias, an attorney from the
           Washington-based firm Perkins Coie, LLP who has regularly intervened
           in these cases on behalf of the Democratic Party and the Biden
           campaign."6

           Marc Elias, who represents the DNC, apparently coordinated with Nessel,

  Benson and Whitmer, is quoted in the article which include:

           "The key 'factual' allegations from the supposed fact witnesses, some of
           whom attempt to cloak their identities while attacking democracy, have
           been debunked," the sanctions motion states. "The allegations about
           supposed fraud in the processing and tabulation of absentee ballots by the
           City at the TCF Center have been rejected by every court which has
           considered them. If any of the claims in this lawsuit had merit, that would
           have been demonstrated in those cases."
           (See Id.)




  https://www.detroitnews.com/story/news/local/michigan/2020/12/22/nessel-seek-sanctions-
  against-lawyers-challenging-election-results/4009929001/The Motor City’s motion asks a federal
  judge to fine the lawyers, ban them from practicing in the Eastern District in Michigan and refer them
  to the Wolverine State’s bar for grievance proceedings.)
  6 Adam Klasfeld, Detroit Is Trying to Get Sidney Powell Fined, Banned from Court, and Referred to the Bar for Filing the
  ‘Kraken’, lawandcrime.com, December 15, 2020 https://lawandcrime.com/2020-election/detroit-is-trying-to-
  get-sidney-powell-fined-banned-from-court-and-referred-to-the-bar-for-filing-the-kraken/).



                                                            11
Case 2:20-cv-13134-LVP-RSW ECF No. 112, PageID.4620 Filed 02/11/21 Page 21 of 62




         But this statement is an inaccurate representation, when it is undisputed that

  there has been no evidentiary hearing much less the opportunity for discovery in the

  case… so the credibility or the documents attached to the Complaint were not

  examined in discovery nor was further discovery attainable. Moreover, Marc Elias, on

  behalf of the DNC, Intervenors in this case, recently filed a claim of election fraud in

  New York on February 2, 2021 in a race over the November 3, 2020 election in New

  York’s 22nd District. He and his firm, Perkins Coie make the allegations of election

  fraud long after those Plaintiffs brought their case, which was first filed in November

  of 2020.       Mr. Elias’ allegation of election fraud rests primarily over a discrepancy of

  nine (9) votes. (See Exh. B, Copy of NY Supreme Court, Oswego County, ECF filing

  20202-1376, filed 02/01/2021). That Order to Show Cause was filed much later than

  Plaintiffs’ case for which AG Nessel, coordinated with Mr. Elias, is seeking Plaintiffs’

  counsels’ disbarment.       Mr. Elias, himself, now apparently agrees that the voting

  machines can cause fraudulent results. Notably, Mr. Elias was the very lawyer who

  procured through FusionGPS much of the work of creating the completely baseless

  “Steele dossier”—fomenting the “Russia collusion” hoax with which the DNC

  assaulted the prior administration for years—despite knowing it was false. The duplicity

  is palpable.

         Similarly, the City of Detroit emailed a notice of its intent to file sanctions

  motions on December 15, 2020 to Plaintiffs’ counsel, purportedly to provide "notice

  to correct" under Rule 11. (See Exh. F). The City's lawyer stated: "It's time for this
                                                12
Case 2:20-cv-13134-LVP-RSW ECF No. 112, PageID.4621 Filed 02/11/21 Page 22 of 62




  nonsense to end," Detroit's lawyer David Fink told Law & Crime in a phone interview.

  "The lawyers filing these frivolous cases that undermine democracy must pay a price,"

  Fink added.

         Yet Sanctions Motions and the ethical complaints before the bar are not to be

  used for political gain or activity. The Michigan Professional Rules of Conduct remind

  us, that the purposes of the rules can be subverted when they are invoked by opposing

  parties as procedural weapons:

         …Furthermore, the purposes of the rules can be subverted when
         they are invoked by opposing parties as procedural weapons. The
         fact that a rule is a just basis for a lawyer's self-assessment, or for
         sanctioning a lawyer under the administration of a disciplinary
         authority, does not imply that an antagonist in a collateral
         proceeding or transaction has standing to seek enforcement of the
         rule. Accordingly, nothing in the rules should be deemed to augment any
         substantive legal duty of lawyers or the extra disciplinary consequences of
         violating such a duty.
  Michigan Rules of Professional Conduct, Rule 1.0 Scope and Applicability, Preamble,
  a Lawyer’s Responsibilities (emphasis added).
         Further, Rule 8.4(c) states that: It is professional misconduct for a lawyer to:

  (c) engage in conduct that is prejudicial to the administration of justice.

         Additionally, relevant to Plaintiffs’ case is information which includes reporting

  that exposed election fraud, but Attorney General Nessel sent a Cease-and-Desist

  letter in November 2020 to a journalist who exposed an audio recording of poll


                                              13
Case 2:20-cv-13134-LVP-RSW ECF No. 112, PageID.4622 Filed 02/11/21 Page 23 of 62




  workers training and discussing election process. There the Attorney General

  threatened criminal prosecution if the journalist did not take down the reporting.7


          Michigan Attorney General Dana Nessel sent a ‘cease and desist’ letter to
          Big League Politics about their exclusive content #DetroitLeaks that
          outlined poll worker training wherein workers were bragging about
          committing voter fraud in a variety of different ways.

          The intrepid reporter who broke this story, Shane Trejo, was also one who
          was a witness for the voter fraud in Detroit. Trejo says he considers this
          “witness intimidation” and is fearful that it will be used as pretext for some
          criminal actions8.

          In addition to the potential abuse of power at issue, it also appears to violate

  Rule: 3.4 Fairness to Opposing Party and Counsel which specifically states:

                A lawyer shall not:
                (f)     request a person other than a client to refrain from
          voluntarily giving relevant information to another party, unless:
                (1)     the person is an employee or other agent of a client for
          purposes of MRE 801(d)(2)(D); and
                (2)     the lawyer reasonably believes that the person's interests will
          not be adversely affected by refraining from giving such information.

  MI. Rule 3.4.



  7SECOND #DetroitLeaks Video Released — Court Case That Gave Ballot Observers Close Proximity to Election
  Workers WAS HIDDEN FROM GOP OBSERVERS! (VIDEO), by Jim Hoft, Gateway Pundit, November
  19, 2020. https://www.thegatewaypundit.com/2020/11/second-detroitleaks-video-released-court-case-gave-
  ballot-observers-close-proximity-election-workers-hidden-gop-observers-video/

  8HUGE EXCLUSIVE: Michigan AG Dana Nessel Sends Cease and Desist Order to Journalist Demanding He Erase
  His #DetroitLeaks Video Showing Voter Fraud Training — OR FACE CRIMINAL PROSECUTION, The
  Gateway Pundit, by Jim Hoft, November 09, 2020 https://www.thegatewaypundit.com/2020/11/huge-
  exclusive-michigan-ag-dana-nessel-sends-cease-desist-order-journalist-demanding-erase-detroitleaks-video-
  showing-voter-fraud-training-face-criminal-prosecution/


                                                      14
Case 2:20-cv-13134-LVP-RSW ECF No. 112, PageID.4623 Filed 02/11/21 Page 24 of 62




           Most recently, a February 7, 2021 email newsletter entitled “Dana's Dispatch:

  Legal Actions Against Trump, Scam Alerts & Holding Seditionist Lawyers

  Accountable” stated:


            The people who were involved in the insurrection believed what was in
            these lawsuits; they truly drank the Kool-Aid. And these lawyers mixed
            it, stirred it and served it up in Dixie cups. We have an obligation to
            fight back against these types of lies and efforts to undermine our
            election & democracy. As attorneys and elected officials in Michigan, if
            we aren't the proper authorities to bring such a complaint, who is?
  (See Exh. G, copy of Newsletter of 11/7/21).
  This inflammatory and defamatory language and characterization of Plaintiffs’ lawsuit

  and counsel appears directly before a campaign fundraising pitch, which encourages

  newsletter recipients to “Make sure Dana has the resources she needs to keep

  fighting for us” and thanks recipients or donors for “being a part of Dana’s re-election

  campaign!” It appears that Dana Nessel is fundraising off of this public attack on

  counsel.

  State Defendants and their counsel’s attempt to chill free speech and investigation into

  any election integrity issues raised by Plaintiffs. This litigation abuse is contrary to the

  spirit of the Constitution and the First Amendment—in addition to a bold lack of

  professional conduct toward opposing counsel. It is a flagrant violation of the above-

  cited Michigan Rules of Professional Conduct. Sanction motions brought by attorneys

  in violation of those rules should not even be considered, let alone, granted by this

  Court.

                                               15
Case 2:20-cv-13134-LVP-RSW ECF No. 112, PageID.4624 Filed 02/11/21 Page 25 of 62




  III.   Sanctions Against Plaintiffs fail to Meet the Legal Standard.

     Section 1927 provides in pertinent part that:
         Any attorney ... who so multiplies the proceedings in any case
         unreasonably and vexatiously may be required by the court to satisfy
         personally the excess costs, expenses, and attorneys' fees reasonably
         incurred because of such conduct.

     28 U.S.C. § 1927 (emphasis added).
         While there appears to be no court rule for the opportunity to file three sanctions

  motions, the triplicate and repetitive filings make State Defendants the dilatory and

  abusive party who should be subject to sanctions. Even many of the cases cited in the

  current brief were cited to in prior motions, ECF Nos. 72, 73 and 78. Moreover, State

  Defendants specifically attempted to work around a Joinder to the City's Motion by

  attempting to "reserve their option" to file a subsequent motion once the Court decides

  on the City of Detroit's Motion.

     As Plaintiffs argued in opposition to the Joint Defendants' first sanctions motions,

  while Plaintiffs have moved as expeditiously as possible from the outset through the

  termination of this proceeding, it is the Defendants who seeks to prolong this

  proceeding with meritless claims for sanctions, supported solely by incendiary

  accusations and ad hominem attacks on Plaintiffs' counsel, willful misrepresentations

  of Plaintiffs' claims and motives, and apparently deliberate ignorance of the black letter

  law barring their claims for sanctions. The State Defendants' disregard of the Rules of

  Procedure and their dilatory filing of a third sanctions motion is precisely the type of

                                              16
Case 2:20-cv-13134-LVP-RSW ECF No. 112, PageID.4625 Filed 02/11/21 Page 26 of 62




  intentional misconduct and "abuse [of] the judicial process," that should be sanctioned.

  See Red Carpet Studios Div. of Source Advantage, Ltd. V. Sater, 465 F.3d 642, 646 (6th Cir.

  2006) (citations omitted). Thus, it is the State Defendants for which Section 1927 and

  other judicial sanctions would be appropriately levied upon.

        The United States Court of Appeals for the Sixth Circuit recently reiterated the legal

  standard for imposing sanctions under 28 U.S.C. § 1927:

             Yet absent bad faith, we decline to impose sanctions against this trial
             attorney whose legal argument on appellate procedure—though flawed—
             might conceivably be characterized as that of a reasonably zealous
             advocate. Cf. Mys, 736 F. App'x at 117-18 (“Section 1927's purpose is to
             ‘deter dilatory litigation practices and to punish aggressive tactics that far
             exceed zealous advocacy.’”) (quoting Red Carpet Studios Div. of Source
             Advantage, Ltd. v. Sater, 465 F.3d 642, 646 (6th Cir. 2006)). In our view,
             sanctions should generally be reserved only for “truly egregious cases of
             misconduct.” (Williams v. Shelby Cnty. Sch. Sys., 815 F. App'x 842, 846 (6th
             Cir. 2020) (quoting Ridder, 109 F.3d 288, 299 (6th Cir. 1997)).

  Saenz v. Kohl's Dep't Stores, Inc., 2020 FED App. 0618N (6th Cir. 2020), 2020 U.S. App.
  LEXIS 34753, *11, 15, 2020 WL 6393335.
        State Defendants argue and seek sanctions under Section 1927 in large part simply

  because they filed motions to dismiss Plaintiffs’ Amended Complaint on December 22,

  2020 while this case was pending on appeal to both the Sixth Circuit and the U.S.

  Supreme Court.9 In Beverly, this Court first noted that the “plain language of the statute

  only penalizes attorneys who vexatiously and unreasonably ‘multiply’ proceedings,” and


  9   See ECF No. 10, State Defs.’ Current Mot. for Sanctions. at p. 15 and p. 28.


                                                          17
Case 2:20-cv-13134-LVP-RSW ECF No. 112, PageID.4626 Filed 02/11/21 Page 27 of 62




  that Section 1927 sanctions are not imposed “based on the filing of an initial complaint

  that turns out to be meritless.” Beverly v. Shermeta Law Grp., PLLC, 2020 U.S. Dist. LEXIS

  88541, 2020 WL 2556674 at *1.10 (6th Cir. 2020).


       As the Supreme Court has observed in a similar statute providing for recovery of

  attorney’s fees for frivolous claims:


          [I]t is important that a district court resist the understandable temptation
          to engage in post hoc reasoning by concluding that, because a plaintiff did
          not ultimately prevail, his action must have been unreasonable or without
          foundation. This kind of hindsight logic would discourage all but the most
          airtight claims, for seldom can a prospective plaintiff be sure of ultimate
          success.
  Christiansburg Garment Co. v. EEOC, 434 U.S. 412, 421-22 (1978). The Supreme Court

  affirmed the denial of attorney’s fees where, as here, the defendant prevailed on “an

  issue of first impression requiring judicial resolution.” Id. (internal quotations omitted).

          State Defendants admit that the basis for their demand for sanctions was
          their filing of motions as the initial responses to Plaintiffs’ Amended
          Complaint. Specifically, they noted “this case has not required the
          filing of numerous pleadings by defense counsel . . .” Their
          complaint then about the length and complexity of the pleading belies
          their assertion it was baseless.11



  10  The Beverly court also explained that this interpretation was consistent with the Sixth Circuit’s decision in
  Ridder v. City of Springfield, 109 F.3d 298 (6th Cir. 1997). The Ridder court affirmed the imposition of Section
  1927 sanctions against an attorney “for excess costs resulting from his initial filing and persistent assertion of
  meritless claims,” because the attorney pursued his case “long after it should have become clear that his claims
  lacked any plausible basis,” and thereby “forced the [defendant] to defend this action for a period in excess of
  five years.” Ridder, 109 F.3d at 288-89 (emphasis added). Here, this case effectively lasted just eight days; from
  November 29, 2020 when the Amended Complaint was filed, to December 7 when the Court issued its decision.
  When compared to the five-year time frame in Beverly, the State Defendants’ arguments are abjectly absurd.
  11 See ECF No. 105, State Defs’ Current Mot. for Sanctions at p. 28.


                                                         18
Case 2:20-cv-13134-LVP-RSW ECF No. 112, PageID.4627 Filed 02/11/21 Page 28 of 62




           State Defendants’ motion can easily be disposed of because they admit that

  Plaintiffs’ counsel have not multiplied these proceedings. The Defendants have not

  been required to file numerous pleadings in this case. Further, if as suggested, Plaintiffs’

  claims were so “frivolous,” as a matter of law, then the State Defendants would not

  have required to undertake “significant review, research and drafting” in mounting their

  opposition.

           In sum, Plaintiffs cannot show that Plaintiffs conduct in bringing this case
  “vexatiously and unreasonably ‘multipl[ied]’ proceedings.” Beverly, 2020 WL2556674 at
  *1.12. Only the Defendants have vexatiously and baselessly multiplied the proceedings.

  IV.      The Authorities Relied on By the State Weigh Against Sanctions.

        None of the authorities cited by the State in support of sanctions is persuasive in

  this case because they are all sharply distinguishable on their facts. Defendants cite to

  Salkil v. Mount Sterling Twp. Police Dep't, 458 F.3d 520, 530, (6th Cir. 2006) (ECF No. 105,

  at 12, 18) arguing “that an attorney reasonably should know that a claim pursued is

  frivolous” – but Defendants fail to explain that there the Sixth Circuit reversed an order

  for sanctions under both § 1927 and Rule 11 finding the plaintiff’s claim not

  unreasonable even where the court may have been right on its findings to include

  finding that the plaintiff lacked standing. See Id. And the Sixth Circuit in support of

  the plaintiff’s claim therein cited to plaintiff’s general right to petition the government:

           Moreover, lest we not forget, the language of the First Amendment itself

  12 The Beverly court also explained that this interpretation was consistent with the Sixth Circuit’s decision in
  Ridder v. City of Springfield, 109 F.3d 298 (6th Cir. 1997). See n. 10 supra.

                                                        19
Case 2:20-cv-13134-LVP-RSW ECF No. 112, PageID.4628 Filed 02/11/21 Page 29 of 62




             expressly precludes depriving persons of the right to petition the
             government. U.S. Const. amend. I ("Congress shall make no law . . .
             abridging . . .the right of the people . . . to petition the Government for a
             redress of grievances.").

  Salkil v. Mount Sterling Twp. Police Dep't, 458 F.3d 520, 530, (6th Cir. 2006)

             Defendants cite In re Ruben 825 F.2d 1225 (6th Cir. 1987), (cited at ECF No. 105,

  at 12), to argue the legal standard on § 1927 motions, but fail to explain what that case

  actually held.13 There, the Sixth Circuit reversed an award of sanctions due to the failure

  of the District Court to adequately correlate discrete acts by plaintiff’s counsel to

  corresponding increases in defendants’ costs, expenses, and fees. 825 F.2d at 990-91.

  The Court reached this conclusion even though the complaint stated on its face that it

  was filed one day after the statute of limitations ran, and despite the fact that substantive

  litigation in the case spanned nearly four years. Id. at 980-81 987-88.

             Notably, the Sixth Circuit held: “Thus, to sanction an attorney it must at a

  minimum be shown that the attorney has (1) “multiplie[d] the proceedings” (2) in an

  “unreasonabl[e] and vexatious[]” manner, and (3) “as a result, causes additional

  expenses to the opposing party.”’ Id. at 984. The sanctions must be correlated to

  “discrete acts of claimed misconduct” and correspond to “the impact upon defendants”

  of those discrete acts. Id. at 990. “[C]are must be taken in assessing attorneys’ fees

  under section 1927 lest attorneys be deterred from their duty to ‘represent [a] client

  zealously.” Id. (quoting Model Code of Professional Responsibility EC 7-1 (1980); and


  13   See ECF No. 105, State Defs. current motion for sanctions, at p. 12

                                                          20
Case 2:20-cv-13134-LVP-RSW ECF No. 112, PageID.4629 Filed 02/11/21 Page 30 of 62




  citing Colucci v. New York Times Co., 533 F. Supp. 1011, 1013-14 (S.D.N.Y. 1982)).

         Moreover, in Jones v. Continental Corp., (cited by Defendants at ECF No. 105, at

  4, 1, 12, 21), the Sixth Circuit reversed another award under § 1927. 789 F.2d at 1229-

  30, 1231-32 (6th Cir. 1986). There, the award was imposed by the District Court on

  attorneys for a “sloppy” (inadequately specific) complaint, subsequent failure to cure

  the complaint’s defect despite defense counsel’s request for greater specificity, and a

  refusal to sign a pretrial order which would have simplified the issues for trial. Id. The

  Circuit Court reversed, finding first that the record did not support a conclusion that

  counsel knew or should have known that “failure to amend their pleadings would retain

  frivolous claims” or “needlessly obstruct the litigation of nonfrivolous claims.” Id. at

  1230-31. The Court reasoned that “[i]n light of the clarity of the law” on the point that

  was left ambiguous by the complaint, “no significant attorney time could possibly have been spent

  preparing a defense” to potential frivolous claims encompassed therein. Id. at 1231. While criticizing

  counsel’s complaint, the Court nevertheless concluded that its deficiencies were “so

  easily resolved that failure to amend cannot be characterized as unreasonable and

  vexation multiplication of the litigation.” Id.

         Defendants also cite to Ridder v. City of Springfield, 109 F.3d 288 (6th Cir. 1997)

  arguing that “[n]evertheless Plaintiffs pursued the claims against Defendants long after

  it should have become clear that the claims lacked any plausible factual or [legal] basis.”

  (ECF No. 105 at 21). But in Ridder an attorney pursued a municipal liability claim for

  five years without offering any evidence that individual officers had acted pursuant to
                                                   21
Case 2:20-cv-13134-LVP-RSW ECF No. 112, PageID.4630 Filed 02/11/21 Page 31 of 62




  a municipal policy, custom, or usage despite the benefit of a full discovery period.” Kidis

  v. Reid, 976 F.3d 708, 723 (Sixth Cir. 2020) (citing Ridder v. City of Springfield, 109 F.3d at

  297-298).

         This is not the case here, where a motion for a TRO was denied within eight

  days of its filing and then immediate appeals were taken to the Sixth Circuit and the US

  Supreme Court. Notably, the case is now on the Supreme Court’s conference calendar

  for February 19, 2021.

         Defendants also cite to Big Yank Corp. v. Liberty Mut. Fire Ins. Co., 125 F.3d 308,

  313, (6th Cir. 1997), in which the Sixth Circuit reversed an award for attorneys’ fees and

  began the legal analysis by citing to the American Rule: "[w]e start with the premise

  that under the American Rule, absent statutory authorization or an established contrary

  exception, each party bears its own attorney's fees." Id. (citing Colombrito v. Kelly, 764 F.2d

  122, 133 (2d Cir. 1985) (citing Alyeska Pipeline Serv. Co. v. Wilderness Society, 421 U.S. 240,

  247, 44 L. Ed. 2d 141, 95 S. Ct. 1612 (1975)). The Sixth Circuit then found that

  “[a]lthough the district court felt that Big Yank's claim was meritless and was clearly

  displeased with the actions of its counsel, the bad faith exception requires that the

  district court make actual findings of fact that demonstrate that the claims were

  meritless, that counsel knew or should have known that the claims were meritless, and

  that the claims were pursued for an improper purpose. Id. at 314 (citing Smith Detroit

  Fed'n of Teachers, Local 231, 829 F.2d 1370, 1375 (6th Cir. 1987)).

         In the case at bar, the entire case went from the filing of Plaintiffs’ first complaint
                                                22
Case 2:20-cv-13134-LVP-RSW ECF No. 112, PageID.4631 Filed 02/11/21 Page 32 of 62




  on November 25, 2020, until January 14th, 2020, when Plaintiffs dismissed their

  complaint against these Defendants. Plaintiffs were not dilatory. Moreover, the

  plaintiffs also had no opportunity for discovery or even any evidentiary hearing.

  Defendants highlight the lack of specificity in their request for sanctions with a blanket

  demand against multiple attorneys whereas liability under § 1927 is direct, not vicarious.

  FM Indus. v. Citicorp Credit Servs., 614 F.3d 335, 340-341, (7th Cir. 2010) (citing Claiborne

  v. Wisdom, 414 F.3d 715, 722-24 (7th Cir. 2005) (liability is restricted to the misbehaving

  lawyer and may not be transferred to his partners or law firm).

         Finally, Plaintiffs’ claims regarding election fraud were not, and are not,

  objectively unreasonable, within the meaning of Section 1927 or otherwise. Dozens of

  lawsuits were filed in several states regarding similar election fraud claims. (See Exh. E,

  Spreadsheet of filings nationally). The State of Texas, joined by 18 other state attorney

  generals, filed a complaint in the United States Supreme Court asserting that Michigan’s

  elections should be set aside. See Plaintiffs’ Response to City of Detroit Rule 1927

  Motion, ECF No. 95, PagelD.4133. Indeed, there is massive evidence of widespread

  election fraud—without all but one court that we know of allowing any discovery or

  holding a hearing allowing the production of evidence. Thousands of citizens have

  come forward under penalty of perjury to provide their evidence of multiple kinds of

  fraud. Perhaps the Defendants are lashing out so fiercely here because the court in

  Antrim County Michigan is ordering discovery against the Michigan Secretary of State,

  and the Secretary of State of Pennsylvania has already been forced to resign.
                                               23
Case 2:20-cv-13134-LVP-RSW ECF No. 112, PageID.4632 Filed 02/11/21 Page 33 of 62




       The factual evidence submitted by Plaintiffs was never tested through discovery,

  depositions, or a hearing. The Defendants’ conclusory arguments that the claims are

  disproven, are false. The claims that the evidence is false, are wrong. This case was

  denied on legal and procedural grounds, not on the underlying factual merits.

       Moreover, significantly more probative evidence has come out regarding electoral

  fraud in Michigan since the TRO Motion was denied, as summarized below. What the

  State Defendants cast as dilatory—or more recently incitement to “violent

  insurrection,” “seditious lies” or even apparently murder, (ECF No. 105 at 27, see also

  ECF 103 at 1)—more accurately reflects sharp and outrageous, inflammatory political

  rhetoric—far worse than bringing a substantial lawsuit supported by multiple experts

  and sworn affidavits or declarations.       Counsels’ representation of Plaintiffs who

  disagree with the State Defendants does not constitute bad faith—even if the Court

  strongly agrees with the Defendants.




  V.      Plaintiffs Had Reasonable Basis for Legal Claims.

                A.      Standing and Mootness

          Plaintiffs’ central claim was that the Michigan Presidential Elector Plaintiffs had

  standing to file claims for violation of the Electors Clause, as well as standing to bring

  Equal Protection and Due Process claims and under the Fourteenth Amendment as

  candidates for office and as voters. While the court found that Plaintiffs’ claims lacked

                                               24
Case 2:20-cv-13134-LVP-RSW ECF No. 112, PageID.4633 Filed 02/11/21 Page 34 of 62




  standing, the fact is Plaintiffs made a good faith legal argument under Article III, § 2,

  of the U.S. Constitution which provides that,


         “The judicial Power shall extend to all Cases, in Law and Equity, arising
         under this Constitution, the Laws of the United States, and Treaties made,
         or which shall be made, under their Authority[.]”
  Article III, § 2.


         “It is clear that the cause of action is one which ‘arises under’ the Federal

  Constitution.” Baker v. Carr, 369 U.S. 186, 199 (1962) (A citizen's right to a vote free

  of arbitrary impairment by state action has been judicially recognized as a right secured

  by the Constitution, when such impairment resulted from dilution by a false tally; or by

  a refusal to count votes from arbitrarily selected precincts, or by a stuffing of the ballot

  box.). These claims were not frivolous as they had support in other circuits, and there

  was not at the time of filing, any controlling authority in the Sixth Circuit. Instead,

  there was a circuit split on the elector standing. Plaintiffs relied on a very recent case

  where the Eighth Circuit interpreted the presidential elector provisions of Minnesota

  law that were nearly identical to Michigan’s electoral law as giving electors standing, as

  candidates for office, under the Electors Clause to challenge state law violations. Carson

  v. Simon, 978 F.3d 1051, 1057 (8th Cir. 2020) (affirming that Presidential Electors have

  Article III and prudential standing to challenge actions of Secretary of State in

  implementing or modifying State election laws). In that case, the Eighth Circuit held

  that Presidential Electors “have a cognizable interest in ensuring that the final vote tally

                                              25
Case 2:20-cv-13134-LVP-RSW ECF No. 112, PageID.4634 Filed 02/11/21 Page 35 of 62




  reflects the legally valid votes cast,” as “[a]n inaccurate vote tally is a concrete and

  particularized injury to candidates such as the Electors.” The Third Circuit, dealing

  with claims from private citizens and a congressional candidate who lost, reached a

  different conclusion in Bognet v. Secy Commonwealth of Pa., 980 F.3d 336 (3d Cir.

  2020). The existence of a circuit split on standing demonstrates that Plaintiffs and

  counsel had a reasonable basis for their claims and that their position was not frivolous.

  In fact, the existence of a circuit split can defeat a motion for sanctions even if the

  position taken runs counter to current controlling authority. See Hunter v. Earthgrains

  Co. Bakery, 281 F.3d 144, 154-56 (4th Cir. 2002) (vacating district court order imposing

  Rule 11 sanctions where other circuits had taken legal position contrary to controlling

  Fourth Circuit precedent). Here, by contrast, there was no controlling Sixth Circuit or

  Supreme Court authority on elector standing.

        As the Michigan Rules of Professional Conduct, 3.1 Meritorious Claims and

  Contentions, make clear, “A lawyer shall not bring or defend a proceeding, or assert or

  controvert an issue therein, unless there is a basis for doing so that is not frivolous. A

  lawyer may offer a good-faith argument for an extension, modification, or

  reversal of existing law.”

        As explained by Justice Thomas, "A plaintiff seeking to vindicate a public right

  embodied in a federal statute, however, must demonstrate that the violation of that

  public right has caused him a concrete, individual harm distinct from the general

  population." Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1553, 194 L. Ed. 2d 635, 650,
                                              26
Case 2:20-cv-13134-LVP-RSW ECF No. 112, PageID.4635 Filed 02/11/21 Page 36 of 62




  (Thomas J., Concurring, 2016) (citing Lujan, 112 S. Ct. 2130, 119 L. Ed. 2d 351).

  Plaintiffs submit, even if this court is correct on standing, the Plaintiffs had a good faith

  belief that they suffered a concrete and particularized harm, an individual harm distinct

  from the general population as Elected Presidential Electors for the State of Michigan,

  with a right to file a grievance, as their roles are prescribed in the Twelfth Amendment.

  (See Amendment XII).

          Opposing Counsel and Defendants also allege the case was moot and

  “vexatious” over the pleadings in the case arguing that this argument based on the event

  of the Michigan Republican slate of Electors voting a dual slate of electors. (See ECF

  No. 105, PageID.4359). Defendants in so doing deny our American history, where even

  Senator Gore sought to count votes under the Twelfth Amendment14.




  14Congress, under Gore as President of the Senate, sought to count the votes under the Twelfth
  Amendment. Chris Land & David Schultz, On the Unenforceability of The Electoral Count Act, 13 Rutgers J.L. &
  Pub. Pol'y 340, 362.

          “At that moment, Rep. Alcee Hastings (D-FL) rose to object to the inclusion of the Sunshine
          State's twenty-five electoral votes, seeking to offer a formal challenge to their validity based
          on the litigated counting irregularities and alleged electoral fraud. Seventeen other objections
          and points of order were made by House members in the ensuing minutes, ranging from
          challenging the presence of a quorum, moving to withdraw the House of Representatives from
          the count to hold a formal debate on voting irregularities, and even remarkably attempting to
          overturn the parliamentary rulings of Vice President Gore on the previous motions by
          appealing to the full membership of the House and Senate. Each was overruled perfunctorily,
          with Gore meekly advising each that “reading the Electoral Count Act as a coherent whole”
          required that he overrule each objection because they were not seconded by a senator, in
          writing, pursuant to the statutory requirements of the ECA. Beyond the political fervor in the
          air of the Hall of the House of Representatives on this day, and Democratic expressions of
          “solidarity” with Vice President Gore, these overruled objections give rise today to the
          fundamental question of whether the ECA is constitutionally enforceable in light of the Rules Clause,
          entrenchment, and the doctrine of non-delegation.” Id.


                                                           27
Case 2:20-cv-13134-LVP-RSW ECF No. 112, PageID.4636 Filed 02/11/21 Page 37 of 62




         The passage of time does not bar fresh challenges to the application of

  unconstitutional or ultra vires laws or regulations. Texas v. United States, 749 F.2d 1144,

  1146 (5th Cir. 1985). In the Federalist No. 68, Alexander Hamilton provides the

  rationale both for the unique role of Presidential Electors in electing the President of

  the United States, and the Vice President’s role in the Electoral College. Hamilton first

  explains that the choice of indirect election through electors, rather than direct

  democracy, because it is preferable for:


         A small number of persons, selected by their fellow-citizens from the
         general mass, will be most likely to possess the information and
         discernment requisite to such complicated investigations,” and it will
         “afford as little opportunity as possible to tumult and disorder.

  Hamilton, Alexander. The Federalist No. 68, at 410-11 (C. Rossiter, ed. 1961).

         While Michigan’s state law, cited by Defendants, may make the rules for

  electors, it would be remiss to ignore the Constitution which is the supreme law of the

  land. While the Elections Clause "was not adopted to diminish a State's authority to

  determine its own lawmaking processes," Ariz. State Legis. v. Ariz. Indep. Redistricting

  Comm'n, 576 U.S. 787, 135 S. Ct. 2652, 2677, 192 L. Ed. 2d 704, (2015), it does hold

  states accountable to their chosen processes when it comes to regulating federal

  elections, id. at 2668. "A significant departure from the legislative scheme for

  appointing Presidential electors presents a federal constitutional question." Bush v.

  Gore, 531 U.S. 98, 113 (2000) (Rehnquist, C.J., concurring); Smiley v. Holm, 285 U.S.


                                               28
Case 2:20-cv-13134-LVP-RSW ECF No. 112, PageID.4637 Filed 02/11/21 Page 38 of 62




  355, 365 (1932). The claims filed by Plaintiffs were not moot because they were filed

  before the December 14 deadline for electors to vote in their respective estate

  capitols.

          Subsequently, the Electors had the right to press their claims that their votes

  should be counted by Congress on January 6. They had the opportunity to vote as set

  forth by the Twelfth Amendment, which explains how objections from members of

  Congress to any proffered slate of electors is adjudicated:


          The electors shall meet in their respective states and vote by ballot for
          President and Vice-President, one of whom, at least, shall not be an
          inhabitant of the same state with themselves; they shall name in their
          ballots the person voted for as President, and in distinct ballots the person
          voted for as Vice-President, and they shall make distinct lists of all persons
          voted for as President, and of all persons voted for as Vice-President, and
          of the number of votes for each, which lists they shall sign and certify, and
          transmit sealed to the seat of the government of the United States,
          directed to the President of the Senate;…

  Amendment XII.

          Michigan’s Republican electors attempted to vote at their State Capitol on

  December 14th but were denied entrance by the Michigan State Police. Instead, they

  met on the grounds of the State Capitol and cast their votes for President Trump and

  Vice President Pence vote.15              Plaintiffs had and have the belief as specified in the

  Constitution that they had a claim for standing. And the requested relief sought in the




  15See Michigan Police Block GOP Electors from Entering Capitol, by Jacob Palmieri, the Palmieri Report, December
  14, 2020, https://thepalmierireport.com/michigan-state-police-block-gop-electors-from-entering-capitol/.

                                                         29
Case 2:20-cv-13134-LVP-RSW ECF No. 112, PageID.4638 Filed 02/11/21 Page 39 of 62




  Amended Complaint was not moot because it sought prospective relief in injunctive

  relief to address an act with ongoing live issues, including prospective relief for election

  fraud and to enforce the constitutional rights of Elected Electoral Officials, both of

  which is likely to be repeated and will evade review. Del Monte Fresh Produce v. U.S., 570

  F.3d 316, 321-22 (D.C. Cir. 2009).

                B.      The Eleventh Amendment

         The Supreme Court has held that “[i]t is clear … that in the absence of consent

  a suit in which the State or one of its agencies or departments is named as the defendant

  is proscribed by the Eleventh Amendment.” Pennhurst State Sch. & Hosp. v. Halderman,

  465 U.S. 89, 100, 104 S. Ct. 900, 908, 79 L. Ed. 2d 67 (1984). However, “[w]hen the suit

  is brought only against state officials, a question arises as to whether that suit is a suit

  against the State itself.” Id. at 101.

         This Court determined that Plaintiffs’ claims against Governor Whitmer and

  Secretary of State Benson were “suit[s] against state officials when ‘the state is the real,

  substantial party in interest.’” ECF No. 62, pp. 8-9. Plaintiffs respectfully disagree with

  that conclusion. Their Complaint alleges ultra vires executive conduct in violation of state

  law. Plaintiffs’ cause of action is premised on the fact that Defendants Whitmer and

  Benson have acted inconsistently with state and federal law. Accordingly, in Plaintiffs’

  view, the state is not the real party in interest. If it were, then no citizen could ever




                                              30
Case 2:20-cv-13134-LVP-RSW ECF No. 112, PageID.4639 Filed 02/11/21 Page 40 of 62




  maintain a cause action against a state defendant. Ultimately, the point is that the

  resolution of this issue is fact-intensive—nnot “clear.”

               C.     Laches

        Laches is an equitable doctrine that is necessarily fact dependent. After a diligent

  search, Plaintiffs have been unable to locate any analogous case in which a court-

  imposed sanctions on a plaintiff for bringing a claim that the court subsequently

  deemed barred by laches nor should this case have been so barred

     In the instant case, most of Defendants conduct did not become apparent until

  Election Day. Thereafter, Plaintiffs diligently collected dozens of affidavits and drafted

  a substantive complaint detailing each of its claims and the support thereto. Plaintiffs

  filed their Complaint a mere two days after the Michigan Board of State Canvassers

  certified the election results. Plaintiffs had a reasonable argument for the roughly

  twenty-one-day delay between Election Day and the filing of this Complaint.

     Moreover, Marc Elias, counsel for the DNC filed an Order to Show Cause in NY

  based on the November 2, 2020 election where because of pending litigation and

  recounts, certification has been delayed.        (See Exh. B, and see Court Docket).

  However, the DNC filing is primarily based on a discrepancy in nine (9) votes in one

  county – which they argue is sufficient to order further relief…despite the late date and

  the recount continues to favor the opposing party. (See Id.). Thus, even Intervenor

  defendants in this action have taken the position in another case that voting machines


                                              31
Case 2:20-cv-13134-LVP-RSW ECF No. 112, PageID.4640 Filed 02/11/21 Page 41 of 62




  used in the 2020 election produced wrong results- while seeking the disbarment of

  Plaintiffs’ counsel in this case.

  VI. Dismissal on Equitable Grounds Should Not Be Basis for
  Sanctions.
     Equitable remedies allow that “substantial justice may be attained in particular cases

  where the prescribed or customary forms of ordinary law seem to be inadequate.” 27A

  Am. Jur. 2d Equity § 1 (citing Securities and Exchange Com'n v. U.S. Realty & Imp. Co., 310

  U.S. 434, 60 S. Ct. 1044, 84 L. Ed. 1293 (1940)). By its very nature, equitable claims are

  heavily fact and circumstance dependent and a particularly bad fit for sanctions when

  relief is denied. Litigants must know that they can come to court seeking out of the box

  equitable remedies in unusual disputes, without fear of sanctions. While equitable

  defenses, such as latches or mootness, may foreclose relief given a particular fact pattern

  it cannot be held that the relief requested is factually or legally baseless because of the

  purposefully flexible nature of equity.

  VII. Dismissal for Failure to Adequately Plead Claims, Assumed
  Only Arguendo, Is Still Not Basis for Sanctions.
       Defendants’ generally incorporate the City of Detroit’s motion for sanctions,

  which they already joined in the “Concurrance.” Nevetheless, they state: “The City of

  Detroit’s brief in support of its motion for sanctions fully details this point, (ECF No.

  78, Detroit Rule 11 Brf, PageID.3644-3649), and Defendants incorporate that argument

  herein.” (See ECF 105 at. PageID.4371). One repetitive argument raised by Defendants

  appears to be a reliance on the Wayne County Circuit Court’s opinion and order in

                                              32
Case 2:20-cv-13134-LVP-RSW ECF No. 112, PageID.4641 Filed 02/11/21 Page 42 of 62




  Constantino v. Detroit, Case No. 20-014780-AW (Nov. 13, 2020), ECF No. 78 at 13-18

  (“Constantino I”), aff’d, 950 N.W.2d 707 (Mich. Nov. 23, 2020) (“Constantino II”).

        In doing so, the Attorney General, the Governor and the Secretary of State fail

  to mention that the Circuit Court, like the Eastern District Court, did not conduct an

  evidentiary hearing, much less allow for discovery in that case. And Defendants further

  fail to point out how it substantively differs from the case at bar, in which this case

  addressed a widespread pattern of actual fraud. (See Id. and see ECF No. 6).

        In Constantino II, three Michigan Supreme Court judges issued concurring and

  dissenting opinions finding serious allegation of fraud that needed to be investigated. In

  a dissenting opinion, Justice Viviano highlighted the fact that the Circuit Court’s

  “credibility determinations were made without the benefit of an evidentiary

  hearing,” which is “[o]rdinarily … is required where the conflicting affidavits

  create factual questions that are material to the trial court’s decisions on a

  motion for preliminary injunction” under Michigan state law. Constantino II, 950

  N.W.2d at 710 n.2 (Viviano, J. dissenting). In his view, “[t]he trial court’s factual

  finding have no significance …” Id., at 710-711 (emphasis added). Justice Zahra, in

  a concurring opinion joined by Justice Markman, also disagreed with the Circuit Court’s

  decision not to hold an evidentiary hearing. They also appear to have found the factual

  allegations of these witnesses to have some merit:




                                              33
Case 2:20-cv-13134-LVP-RSW ECF No. 112, PageID.4642 Filed 02/11/21 Page 43 of 62




         Nothing said is to diminish the troubling and serious allegations of
         fraud and irregularities asserted by affiants …, among whom is
         Ruth Johnson, Michigan’s immediate past Secretary of State.”
  Id. at 708 (Zahra, J., concurring). Justice Zahra therefore urged the Circuit Court to

  “meaningfully assess plaintiffs’ allegations by an evidentiary hearing,

  particularly with respect to the credibility of the competing affiants ...” Id.

         The Rule 11 Advisory Committee Notes direct district courts to consider

  minority opinions in determining whether an attorney has conducted a reasonable

  inquiry as required. Fed. R. Civ. P. Rule 11, Notes of Advisory Committee – 1993

  Amendment (directing district courts to consider “the extent to which a litigant has

  researched the issues and found some support for its theories even in minority

  opinions”).

         Plaintiffs’ claims regarding election fraud were not, and are not, objectively

  unreasonable, within the meaning of Rule 11 or otherwise. As this Court and

  defendants have noted, there were several proceedings in state court brought by other

  parties that are “substantially similar,” (ECF No. 62 at 22), and “premised on similar

  factual allegations and many of the same federal and state claims.” Id. at 23. Dozens of

  lawsuits were filed in several states regarding similar election fraud claims. In fact, this

  Court relied on parallel proceedings in denying the TRO Motion. Id.

         Plaintiffs’ counsel submitted well over two hundred sworn declarations and

  affidavits, by both fact witnesses and experts. Nevertheless, Plaintiffs have had no


                                              34
Case 2:20-cv-13134-LVP-RSW ECF No. 112, PageID.4643 Filed 02/11/21 Page 44 of 62




  opportunity to have those witnesses examined or their credibility even questioned – or

  access to any discovery that is usually afforded in civil cases. A court may, and given

  the exigencies of time sometimes must, act on motions for preliminary

  injunctive relief based on “the parties’ bare affidavits,” Id. at 710 (Viviano, J.

  dissenting), without an evidentiary hearing.


     The Court’s rationale for dismissing Plaintiffs’ Equal Protection and Due Process

  claims appears to be that the Court accepted the State Defendants and other parties’

  argument that Plaintiffs’ either failed to adequately plead these claims or to allege facts

  that, if true, would have stated a claim for relief. See ECF No. 62 at 33-34. However,

  “[c]reative claims, coupled even with ambiguous or inconsequential facts, may merit

  dismissal, but not punishment.” Hunter, 281 F.3d at 153 (emphasis added). (internal

  quotations omitted). A district court, however, should not impose sanctions so as to

  chill creativity or stifle enthusiasm or advocacy. See Securities Indus. Ass'n v. Clarke, 898

  F.2d 318, 322 (2d Cir. 1990).


     Plaintiffs raised constitutional issues crucial to the foundations of this Republic.

  Moreover, plaintiffs and counsel “need not have in hand before filing enough proof to

  establish the case.” Samuels v. Wilder, 906 F.2d 272, 274 (2d Cir. 1990). It “requires only

  an outline of case,” and “must not bar the courthouse door to people who have some

  support for a complaint but need discovery to prove their case …” Id. (internal citations

  and quotations omitted).

                                               35
Case 2:20-cv-13134-LVP-RSW ECF No. 112, PageID.4644 Filed 02/11/21 Page 45 of 62




     There is a disagreement about the significance of the facts and testimony supporting

  Plaintiffs’ complaint, particularly with respect to the allegations of differential weighting

  of Republican and Democratic votes by Dominion voting machines, discriminatory

  enforcement (or nonenforcement) of state election laws, and other illegal and

  discriminatory conduct at the TCF Center described in sworn eyewitness

  testimony. Plaintiffs alleged that this illegal and unconstitutional conduct did not affect

  all voters equally, and that it resulted in counting of illegal votes predominantly for

  Democrats and not counting legal votes for Republican voters. This Court found that

  Plaintiffs’ allegations could not support these claims and dismissed eyewitness

  statements in sworn testimony who believed that they observed vote switching or

  destruction, as unsupported, and similar allegations as “theories, conjecture, and

  speculation that such alterations were possible.” ECF No. 62 at 34. But these are precisely

  the types of credibility determinations that could have been made at an evidentiary

  hearing, and allegations that could have found additional evidentiary support through

  discovery if it had that been permitted.


  VIII. Other Evidence of Potential Fraud and Investigations Plaintiffs
  Did Not Rely on For the Case but That Supports the Evidence
  Plaintiffs Did Provide.

     In a recent pre-election case, a district court in Georgia found significant

  vulnerability with the Dominion voting machines:




                                               36
Case 2:20-cv-13134-LVP-RSW ECF No. 112, PageID.4645 Filed 02/11/21 Page 46 of 62




        Plaintiffs' challenge to the State of Georgia's new ballot marking device
        QR barcode-based computer voting system and its scanner and associated
        software presents serious system security vulnerability and
        operational issues that may place Plaintiffs and other voters at risk
        of deprivation of their fundamental right to cast an effective vote
        that is accurately counted. While these risks might appear theoretical to
        some, Plaintiffs have shown how voting equipment and voter registration
        database problems during the 2019 pilot elections and again in the June
        and August 2020 primary elections caused severe breakdowns at the polls,
        severely burdening voters' exercise of the franchise. (See September 28,
        2020 Order, Doc. 918.)


       Curling v. Raffensperger, Civil Action No. 1:17-cv-2989-AT, 2020 U.S. Dist. LEXIS
  188508, *173-174, 2020 WL 5994029 (N. Dist. GA. 2020).
        The Court further wrote:
        The Court recognizes the major challenges facing the Secretary of State's
        Office in rapidly implementing a new statewide voting system. Yet the
        vital issues identified in this case will not disappear or be
        appropriately addressed without focused State attention, resources,
        ongoing serious evaluation by independent cybersecurity experts,
        and open-mindedness. The Secretary of State and Dominion are
        obviously not without resources to tackle these issues. And at very least,
        the Court cannot fathom why, post-election, the State and Dominion
        would not at least be moving toward consideration of the software
        upgrade option Dominion originally promised, allowing voters to cast
        ballots that are solely counted based on their voting designations and not
        on an unencrypted, humanly unverifiable QR code that can be
        subject to external manipulation and does not allow proper voter
        verification and ballot vote auditing.

  Id. at *178-179 (emphasis added).
        And the Georgia District Court further found:

        But the Court cannot part with that message alone. The Court's Order

                                            37
Case 2:20-cv-13134-LVP-RSW ECF No. 112, PageID.4646 Filed 02/11/21 Page 47 of 62




        has delved deep into the true risks posed by the new BMD voting
        system as well as its manner of implementation. These risks are
        neither hypothetical nor remote under the current circumstances.
        The insularity of the Defendants' and Dominion's stance here in
        evaluation and management of the security and vulnerability of the BMD
        system does not benefit the public or citizens' confident exercise of the
        franchise. The stealth vote alteration or operational interference risks
        posed by malware that can be effectively invisible to detection,
        whether intentionally seeded or not, are high once implanted, if
        equipment and software systems are not properly protected,
        implemented, and audited. The modality of the BMD systems' capacity
        to deprive voters of their cast votes without burden, long wait times, and
        insecurity regarding how their votes are actually cast and recorded in the
        unverified QR code makes the potential constitutional deprivation less
        transparently visible as well, at least until any portions of the system
        implode because of system breach, breakdown, or crashes. Any
        operational shortcuts now in setting up or running election
        equipment or software creates other risks that can adversely impact
        the voting process.

        The Plaintiffs' national cybersecurity experts convincingly present
        evidence that this is not a question of "might this actually ever happen?"
        — but "when it will happen," especially if further protective measures are
        not taken. Given the masking nature of malware and the current
        systems described here, if the State and Dominion simply stand by
        and say, "we have never seen it," the future does not bode well.

        Curling v. Raffensperger, supra, 2020 U.S. Dist. LEXIS 188508, *176-178, 2020 WL
  5994029 (emphasis added) Notably, this decision also invalidates any application of
  laches. These issues were raised pre-election.
        In further support of the election integrity questions that have been raised in

  Michigan as well as in the other states that had continued to count well after Election

  Day, the Michigan State Senate Oversight Committee held a hearing in early December,


                                            38
Case 2:20-cv-13134-LVP-RSW ECF No. 112, PageID.4647 Filed 02/11/21 Page 48 of 62




  which included testimony from a former senator with expertise on data and technology

  who explained that the voting machines were connected to the internet in Detroit16.

  Michigan State Senators wrote Secretary of State Benson asking for an audit over this

  election because of many enumerated discrepancies:

         Each of these allegations is backed up by sworn affidavits of over 100
         Michigan citizens, real people, willing to face legal consequences to their
         lives and livelihoods to stand by their assertions. These claims deserve
         our full attention and diligent investigation to ensure fairness and
         transparency in our election process. We must take every possible step to
         ensure that all Michiganders, and all Americans, have confidence that the
         state of Michigan conducted this election with integrity and accuracy.
         As such, and due directly to these issues, we are requesting that the
         secretary of state authorize a full, independent audit to be conducted to
         investigate each of the accusations listed above prior to the certification
         of any results. This independent audit should aim to achieve completion
         in a timely manner, certainly before Dec. 8, so that Michigan can fully
         participate when the electoral college meets on Dec. 14. The chief priority
         of this audit, however, should be to verify that our election law and
         processes were correctly administered and identify any illegality that may
         have taken place…

  (See Exh. C, copy of November 16, 2020 letter to Secretary of State Benson).

  This letter signed by eleven State Senators and 29 Michigan State Representatives

  respectfully explained to the Secretary of State that fundamental concept in our

  Michigan Constitution –

         Because of the successful adoption of Proposal 3 in the midterm elections
         of 2018, Section 4 of our Michigan Constitution ensures that “every citizen
         of the United States who is an elector qualified to vote in Michigan” has the right to

  16Takeaways from the Michigan Senate’s Election Fraud Hearing, the Daily Signal, by Fred Lucas,
  December 1, 2020. https://www.dailysignal.com/2020/12/01/4-takeaways-from-the-michigan-
  senates-election-fraud-hearing/

                                                  39
Case 2:20-cv-13134-LVP-RSW ECF No. 112, PageID.4648 Filed 02/11/21 Page 49 of 62




           “have the results of statewide elections audited, in such a manner as prescribed by law,
           to ensure the accuracy and integrity of elections.” The Michigan Legislature
           proscribed this process in Public Act 116 of 1954.

  (See Id.)
           Moreover, back on June 27, 2019, the House of Representatives passed a bill on

  Election Integrity, H.R. 2722 in an attempt to address this issue of internet connection,

  as recently identified by this witness before the Michigan Oversight Committee:

        This bill addresses election security through grant programs and
        requirements for voting systems and paper ballots.
        The bill establishes requirements for voting systems, including that
        systems (1) use individual, durable, voter-verified paper ballots; (2) make
        a voter's marked ballot available for inspection and verification by the
        voter before the vote is cast; (3) ensure that individuals with disabilities
        are given an equivalent opportunity to vote, including with privacy and
        independence, in a manner that produces a voter-verified paper ballot; (4)
        be manufactured in the United States; and (5) meet specified
        cybersecurity requirements, including the prohibition of the
        connection of a voting system to the internet.
  See Congress.gov/ H.R. 2722.

           In Michigan, a witness also spoke to the Michigan Oversight Committee under

  oath about voting by dead people, a truck full of ballots coming into the counting center

  long after the deadline,17 and vulnerable voting machines18. Recently video has been

  17Recent video released shows two trucks arriving at the TCF Center into the early morning hours of
  November 4th and unloading boxes of ballots. Exclusive: The TCF Center Election Fraud – Newly Discovered Video
  Shows Late Night Deliveries of Tens of Thousands of Illegal Ballots 8 Hours After Deadline, The Gateway Pundit, by Jim
  Hoff, 02/05/2021 https://www.thegatewaypundit.com/2021/02/exclusive-tcf-center-election-fraud-newly-
  recovered-video-shows-late-night-deliveries-tens-thousands-illegal-ballots-michigan-arena/


  18 4 Takeaways from the Michigan Senate’s Election Fraud Hearing, the Daily Signal, by Fred Lucas,
  December 1, 2020. https://www.dailysignal.com/2020/12/01/4-takeaways-from-the-michigan-senates-
  election-fraud-hearing/.

                                                           40
Case 2:20-cv-13134-LVP-RSW ECF No. 112, PageID.4649 Filed 02/11/21 Page 50 of 62




  produced of the TCF Center and late arriving ballots in the middle of the night with no

  chain of custody process. Further, testimony among others including evidence of

  voters who voted absentee but had fake addresses or were deceased. Id. The timing of

  the massive spikes in votes for Biden correlate to the times of the deliveries of these

  suspect ballots in Michigan and in Georgia at a minimum.19


          “What I can say for sure, and swear to you here today, is that overall, 8.9%
          of the 30,000 absentee ballots that we’ve gone through and
          investigated, just in the city of Detroit, were unqualified, fraudulent
          ballots that should have been spoiled,” Schornak said. He extrapolated
          about how the 30,000 sample could reflect on all of the absentee votes
          cast. “At the lowest levels, if these percentages carry through, this means
          of the 172,000 [absentee votes] in the city of Detroit, 1,300 of them could
          be deceased,” he told the senators. “We are investigating it. And another
          15,000 could have fraudulent addresses, described as living on vacant lots
          or [in] burnt-down houses.”

  Id.

          The claims of fraud in Michigan gained wide-spread attention when the Michigan

  Oversight Committee heard from a witness who was an IT specialist for Dominion

  Voting Systems, who described what she called “complete fraud” at Detroit’s TCF

  Center20. She described the same ballots being repeatedly rescanned over and over. Id.




  19 See PureData, Unmasked: Has the truth about the 2020 election been uncovered?, Rumble (Feb. 5, 2021),

  https://rumble.com/vdlomr-unveiled-the-2020-election.html.
  20 'Sassy' Michigan Dominion worker and GOP witness goes viral after contentious exchange with lawmakers Washington

  Examiner, December 2020 https://www.msn.com/en-us/news/politics/sassy-michigan-dominion-worker-
  and-gop-witness-goes-viral-after-contentious-exchange-with-lawmakers/ar-BB1bBR9w

                                                          41
Case 2:20-cv-13134-LVP-RSW ECF No. 112, PageID.4650 Filed 02/11/21 Page 51 of 62




         While that witness was not an affiant in this case, Michigan’s Oversight

  Committee took statements from many people because the complaints on the lack of

  integrity reached far and wide within Michigan and their goal was to restore confidence

  in the election process – because as this Court can recognize, it is lacking.

         Also not cited in the Plaintiffs’ Amended Complaint but further evidence has

  since been revealed when John Lott, Ph.D. recently did a study, first published in late

  December 2020 updated January 6, 2021 called “A Simple Test for the Extent of Vote Fraud

  with Absentee Ballots in the 2020 Presidential Election: Georgia and Pennsylvania Data.” (See Exh.

  D, copy of Dr. Lott’s 1/6/21 Study). Dr. Lott’s conclusion addresses Michigan and

  other contested states:


         … The voter turnout rate data provides stronger evidence that there are
         significant excess votes in Arizona, Michigan, Nevada, and Wisconsin as
         well. While the problems shown here are large, there are two reasons
         to believe that they are underestimates: 1) the estimates using
         precinct level data assume that there is no fraud occurring with in-
         person voting and 2) the voter turnout estimates do not account for
         ballots for the opposing candidate that are lost, destroyed, or
         replaced with ballots filled out for the other candidate.

      Recent evidence is shown in a presentation that first appeared on One America

  News, in which the host Mike Lindell presents various statements and exhibits

  documenting wide-spread fraud in the election – and especially in Michigan, including

  statements from other Michigan counsel who currently have a pending action in Antrim

  County, which led to the discovery of forensic images that show a deliberate switching

                                                 42
Case 2:20-cv-13134-LVP-RSW ECF No. 112, PageID.4651 Filed 02/11/21 Page 52 of 62




  of votes.21 This is evidence that had no opportunity to come to light in Plaintiffs’ case

  – but buttresses the claims Plaintiffs’ made.

  IX. Plaintiffs’ Amended Complaint and the Undisputed Facts Show
  Tabulation Machines Flipped Votes in Only One Direction in
  Michigan.

       Plaintiffs’ Amended Complaint plead facts that the State Defendants do not

  actually dispute including:


              The first red flag is the Antrim County, Michigan “glitch” that
               switched 6,000 Trump ballots to Biden, and that was only
               discoverable through a manual hand recount. See supra-Paragraph
               Error! Reference source not found.. The “glitch” was later
               attributed to “clerical error” by Dominion and Antrim Country,
               presumably because if it were correctly identified as a “glitch”, “the
               system would be required to be ‘recertified’ according to Dominion
               officials. This was not done.” (See Am. Compl. at par. 136) (citing
               Exh. 104, Ramsland Aff. at ¶10. Mr. Ramsland points out that “the
               problem most likely did occur due to a glitch where an update file
               did not properly synchronize the ballot barcode generation and
               reading portions of the system.” Id. Further, such a glitch would
               not be an “isolated error,” as it “would cause entire ballot
               uploads to read as zero in the tabulation batch, which we also
               observed happening in the data (provisional ballots were
               accepted properly but in-person ballots were being rejected (zeroed
               out and/or changed (flipped)).” Id. Accordingly, Mr. Ramsland
               concludes that it is likely that other Michigan counties using
               Dominion may “have the same problem.” Id. (See Am. Compl. at
               par. 136)

              Tabulator issues and election violations occurred elsewhere in
               Michigan reflecting a pattern, where multiple incidents occurred.
               In Oakland County, votes flipped a seat to an incumbent
               Republican, Adam Kochenderfer, from the Democrat challenger

  21https://welovetrump.com/2021/02/05/mike-lindell-debuts-absolute-proof-documentary-detailing-the-
  stolen-election-video-here/

                                                   43
Case 2:20-cv-13134-LVP-RSW ECF No. 112, PageID.4652 Filed 02/11/21 Page 53 of 62




                   when: “A computer issue in Rochester Hills caused them to
                   send us results for seven precincts as both precinct votes and
                   absentee votes. They should only have been sent to us as
                   absentee votes,” Joe Rozell, Oakland County Director of
                   Elections for the City of Huntington Woods, said.22 (See Am.
                   Compl. at pars. 131-132).

                The Oakland County flip of votes becomes significant because it
                 reflects a second systems “error,” wherein both favored the
                 one party – not the other while precinct votes were sent out to
                 be counted, and they were counted twice as a result until the error
                 was caught on a recount. Precinct votes should never be
                 counted outside of the precinct and they are required to be
                 sealed in the precinct. See generally, MCLS § 168.726. (See
                 Id.) (emphasis added).

                As Plaintiffs pointed out in their filing, however, and as Mr. Elias’s new
                 filing in New York shows, election integrity should be a non-partisan
                 issue:
                   In late December of 2019, three Democrat Senators, Warren, Klobuchar,
                   Wyden and House Member Mark Pocan wrote about their ‘particularized
                   concerns that secretive & “trouble -plagued companies”’ “have long skimped on
                   security in favor of convenience,” in the context of how they described the
                   voting machine systems that three large vendors – Election Systems &
                   Software, Dominion Voting Systems, & Hart InterCivic – collectively
                   provide voting machines & software that facilitate voting for over 90% of
                   all eligible voters in the U.S.” (See Am. Compl. at p. 59, par. G, citing Exh.
                   16).
          The Amended Complaint presented sworn declarations demonstrating that

  several hundred thousand illegal, ineligible, duplicate, or purely fictitious votes exist and

  evidence widespread fraud, in particular – and none of these witnesses had an



  22 Bill Laitner, Fixed Computer Glitch Turns Losing Republican into a Winner in Oakland County, Detroit Free Press
  (Nov. 20, 2020), available at:
  https://www.freep.com/story/news/local/michigan/oakland/2020/11/06/oakland-county-election-2020-
  race-results/6184186002/.

                                                          44
Case 2:20-cv-13134-LVP-RSW ECF No. 112, PageID.4653 Filed 02/11/21 Page 54 of 62




  opportunity to be examined or otherwise present the evidence they relied upon to this

  court – or to any other court:

           i.   A report from Russell Ramsland, Jr. showing the “physical
                impossibility” of nearly 385,000 votes injected by four
                precincts/township on November 4, 2020, that resulted in the
                counting of nearly 290,000 more ballots processed than
                available capacity (which is based on statistical analysis that is
                independent of his analysis of Dominion’s flaws), a result which he
                determined to be “physically impossible” (see Exh. 104 ¶14).
          ii.   A report from Dr. Louis Bouchard finding to be “statistically
                impossible” the widely reported “jump” in Biden’s vote tally of
                141,257 votes during a single time interval (11:31:48 on
                November 4), see Exh. 110 at 28).
         iii.   A report from Dr. William Briggs, showing that there were
                approximately 60,000 absentee ballots listed as “unreturned”
                by voters that either never requested them, or that requested and
                returned their ballots. (See Exh. 101).
         iv.    A report from Dr. Eric Quinell analyzing the anomalous turnout
                figures in Wayne and Oakland Counties showing that Biden gained
                nearly 100% and frequently more than 100% of all “new” voters in
                certain townships/precincts over 2016, and thus indicated that
                nearly 87,000 anomalous and likely fraudulent votes came
                from these precincts. (See Exh. 102).

          v.    A report from Dr. Stanley Young that looked at the entire State of
                Michigan and identified nine “outlier” counties that had both
                significantly increased turnout in 2020 vs. 2016 almost all of which
                went to Biden totaling over 190,000 suspect “excess” Biden
                votes (whereas turnout in Michigan’s 74 other counties was flat).
                (See Exh. 110).

         vi.    A report from Robert Wilgus analyzing the absentee ballot data that
                identified a number of significant anomalies, in particular, 224,525
                absentee ballot applications that were both sent and returned
                on the same day, 288,783 absentee ballots that were sent and
                returned on the same day, and 78,312 that had the same date
                for all (i.e., the absentee application was sent/returned on same day
                as the absentee ballot itself was sent/returned), as well as an
                additional 217,271 ballots for which there was no return date
                                              45
 Case 2:20-cv-13134-LVP-RSW ECF No. 112, PageID.4654 Filed 02/11/21 Page 55 of 62




                        (i.e., consistent with eyewitness testimony described in Section II
                        below). (See Exh. 110).

                 vii.    A report from Thomas Davis showing that in 2020 for larger
                         Michigan counties like Monroe and Oakland Counties, that not
                         only was there a higher percentage of Democrat than Republican
                         absentee voters in every single one of hundreds of precincts, but
                         that the Democrat advantage (i.e., the difference in the percentage
                         of Democrat vs. Republican absentee voter) was consistent
                         (+25%-30%) and the differences were highly correlated,
                         whereas in 2016 the differences were uncorrelated. (See Exh.
                         110); and
viii.         A report by another affiant concluded that “the results of the analysis and the pattern
              seen in the included graph strongly suggest a systemic, system-wide algorithm was
              enacted by an outside agent, causing the results of Michigan’s vote tallies to
              be inflated by somewhere between three- and five-point six percentage
              points. Statistical estimating yields that in Michigan, the best estimate of the
              number of impacted votes is 162,400. However, a 95% confidence interval
              calculation yields that as many as 276,080 votes may have been impacted.”
              (See Exh. 111 ¶13).
                  ix. (See ECF 6, Pls. Am. Compl. at par. 16).

                 And Plaintiff’s December 4, 2020 response included signed and sworn Rebuttal

        statements in response to Defendant-Intervenor’s response, from Plaintiffs’ expert

        witnesses, Russell Ramsland, William Briggs, Eric Quinell. (See ECF No. 49, Exhs. 1-

        4).

                        A.     Russell James Ramsland

                 The City of Detroit Intervenor-Defendant, in ECF No. 78, which State

        Defendants’ joined, first address Plaintiffs’ expert Russell James Ramsland’s submission

        and allege that “the Secretary of State report is not even discussed.” Based on this

        assumption, and lack of genuine research, Defendants proceed to allege that he makes


                                                      46
Case 2:20-cv-13134-LVP-RSW ECF No. 112, PageID.4655 Filed 02/11/21 Page 56 of 62




  false claims. (See ECF No. 78, p. 21). Yet, Russell James Ramsland already responded

  to the same points raised by defendants’ expert, Dr. Rodden. (See Ramsland Reply

  Report, Docket No 49-3 at par 6.). He specifically addressed and thoroughly

  documents the lack of evidence for the Secretary of State’s conclusion and summarizes:


         We do not believe that the Secretary of State report addresses this and
         states the issue at the time was not on the printed totals tape. The Secretary
         even states “Because the Clerk correctly updated the media drives for the
         tabulators with changes to races, and because the other tabulators did not
         have changes to races, all tabulators counted ballots correctly.” This is not
         the case.
  (See Id. at p. 12).
         The report later summarizes:


         If this had been a user setup issue, then the test ballots they run to verify
         the results they get by comparing them with the test matrix should have
         caught that. When they made the software change that that used to
         tabulate the 11/6/20 rerun, there should be a log of the test ballots run
         through the system and verified against the test matrix. This alone might
         not show fraud, but it is a crucial part of the software configuration
         validation process and apparently was not done. We believe to a
         reasonable degree of professional certainty that this shows fraud and that
         vote changing at the local tabulator level has occurred due to a software
         change in all precincts where Dominion software was used in Michigan.
         This small sample amplified in a large population area would have major
         results. Without the explanation of why there was a re-tabulation, why the
         issue of numbers being off to a significant degree when a vote change was
         noted, and no further investigation occurred – and when 3 ballots were
         removed from the totals that changed the final outcome of one proposal,
         constitutes a definitive indication of fraud.
  (See Id. p. 13).




                                              47
Case 2:20-cv-13134-LVP-RSW ECF No. 112, PageID.4656 Filed 02/11/21 Page 57 of 62




        Russ Ramsland also addresses the “event” reflected in the data which are “4

  spikes totaling 384,733 ballots allegedly processed in a combined interval of 2

  hour[s] and 38 minutes” for four precincts/townships in four Michigan counties

  (Wayne, Oakland, Macomb, and Kent). Id.

        Based on Mr. Ramsland’s analysis of the voting machines available at the

  referenced locations, he determined that the maximum processing capability during this

  period was only 94,867 ballots, so that “there were 289,866 more ballots processed in

  the time available for processing in the four precincts/townships, than there was

  processing capacity.” Id. This amount alone is nearly twice the number of ballots

  by which Biden purportedly leads President Trump (i.e., 154,188). (See Am. Compl.

  at pars. 144-145).

        Further, Mr. Ramsland’s analysis of the raw data indicates vote counts, rather

  than just vote shares, in decimal form which is highly probative evidence that

  demonstrates that Dominion manipulated votes through the use of an “additive” or

  “Ranked Choice Voting” algorithm (or what Dominion’s user guide refers to as the

  “RCV Method”). See id. at ¶12.[1] Mr. Ramsland further describes how the RCV

  algorithm can be implemented, and the use of fractional vote counts as evidence, with

  decimal places, rather than whole numbers, in demonstrating that Dominion did just

  that to manipulate Michigan votes.

        For instance, blank ballots can be entered into the system and treated as
        “write-ins.” Then the operator can enter an allocation of the write-ins

                                            48
Case 2:20-cv-13134-LVP-RSW ECF No. 112, PageID.4657 Filed 02/11/21 Page 58 of 62




          among candidates as he wishes. The final result then awards the winner
          based on “points” the algorithm in the compute, not actual votes. The
          fact that we observed raw vote data that includes decimal places suggests
          strongly that this was, in fact, done. Otherwise, votes would be solely
          represented as whole numbers. Below is an excerpt from Dominion’s
          direct feed to news outlets showing actual calculated votes with
          decimals. Id.23

  (See ECF 6, Am. Compl. at ¶ ¶ 140-141).




                  B.      William Briggs

       Dr. Briggs estimated that between about 28 to 35 thousand votes were returned but

  never recorded in Michigan. This was the estimate for how many ballots went missing,

  calculated from answers to the question (in short) "Did you return your ballot?" This

  represents significant voter disenfranchisement --which cannot be ignored.

       The Plaintiffs were never given an opportunity to be heard on the evidence – and

  despite submitted signed declarations and affidavits, Defendants attack the submissions

  of witnesses or counsel’s pleadings as based on “lies,” – which albeit Defendants’

  attacks, verbose at they may be, remain unsubstantiated. These are evidentiary issues

  and credibility questions reserved for a trial, not a TRO motion. Further, with respect

  to the question of §1927 sanctions, as a preliminary matter, Plaintiffs need only allege


  23See id. (quoting Democracy Suite EMS Results Tally and Reporting User Guide, Chapter 11, Settings 11.2.2.,
  which reads, in part, “RCV METHOD: This will select the specific method of tabulating RCV votes to elect a
  winner.”).



                                                      49
Case 2:20-cv-13134-LVP-RSW ECF No. 112, PageID.4658 Filed 02/11/21 Page 59 of 62




  “enough facts to state a claim to relief that is plausible on its face. Matrixx Initiatives, Inc. v.

  Siracusano, 563 U.S. 27, 45, 131 S. Ct. 1309, 1322, 179 L. Ed. 2d 398, 413, (2011) (citing

  Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570, 127 S. Ct. 1955, 167 L. Ed. 2d 929

  (2007).    Undersigned counsel readily admits that they have zealously advocated for

  their clients, but strongly denies that they have done so with bad faith or negligently.

  Indeed, even if this Court ultimately rejects the factual assertions contained in the

  affidavits proffered in support of the Complaint and First Amended Complaint, it is

  undeniable that Plaintiffs’ counsel provided the Court with voluminous factual support

  for their claims. (ECF Nos. 6-1 and 6-3).

                 C.      Young and Quinell

                 Dr. Quinell holds a Ph.D. in computer arithmetic and is an electrical

  engineer who works in silicon computation devices and herein opines on a

  mathematical anomaly, in a reply that was submitted to this court:

         These mathematical anomalous vote gains, until explained and/or
         investigated are of a large enough quantitative magnitude and
         consequence that the barrier of speculation should be held to engineering
         and mathematical standards, not to those of political science and editorial
         publications.
         In statistics, any “new population” may be added and absorbed to the
         whole- this population seems to have 8,000 voters who didn’t appear in
         2016 that parachuted in and voted 80 Dem/ 20 Rep – which is in complete
         opposition to Troy’s moderate voting history. In a technique called

                                                  50
Case 2:20-cv-13134-LVP-RSW ECF No. 112, PageID.4659 Filed 02/11/21 Page 60 of 62




        “resampling”, any new population that is added to an existing one is
        expected to behave and slightly change the behavior of the existing mass,
        testable by re-simulating the same dataset with the existing distribution
        mathematical qualities. Resampling in this case puts this new population
        deep into the tail of its own distribution, indicating again a completely new
        phenomena that needs explaining. Why would a populous increase its
        own turnout by 15% over 2016, and 98% of that go to one candidate?
        Mathematically this behavior is anomalous to its own dataset.
         What “literature” exists to explain that absentee ballot requests are a
        single variable – with a perfect scalar multiple of Democrats above
        Republicans – with a Pearson coefficient of 0.797? Every precinct where
        a Republican voted by absentee guaranteed roughly 1.7 Democrats to vote
        absentee, regardless of precinct.         This “national phenomenon” of
        mathematically non-independent variables is not ubiquitous in all the
        Michigan counties nor in national data…
  (See ECF 49-2, pp. 4-6).

               These are just a few of the specific facts that arose in the action, cited by

  Plaintiffs, which are not genuinely disputed and reflect evidence of a pattern of defects

  in the voting system machines by tabulating ballots that all favor the same candidate

  and not the other. Rather than allowing for a full investigation, these two well

  documented and known incidents—which also include the legal violation of counting

  precinct ballots outside of the precinct, were instead summarily dismissed rather than

  reviewed substantively.

        The sheer gravity of those claims and their implications on the integrity of our

                                             51
Case 2:20-cv-13134-LVP-RSW ECF No. 112, PageID.4660 Filed 02/11/21 Page 61 of 62




  electoral system, justified counsel in pursuing every arguably permissible avenue to

  assist Plaintiffs in seeking redress. Even if those claims and counsel’s legal theories are

  ultimately rejected by this Court, this does not render counsel’s actions “unreasonable

  and vexatious.” See Ruben, 825 F.2d at 984 (warning that “judges faced with motions

  under section 1927 should be mindful that their individual perturbations will not alone

  justify a sanction”).

         In conclusion, the State Defendants have filed not one – but three different

  motions for sanctions in addition to making public statements under color of law, to

  disparage Plaintiffs and their attorneys. This conduct appears dilatory and extreme and

  should not be tolerated by this Court.




                                              52
Case 2:20-cv-13134-LVP-RSW ECF No. 112, PageID.4661 Filed 02/11/21 Page 62 of 62




        Plaintiffs respectfully request the court deny the motion for sanctions for all of

  the reasons stated herein; and otherwise, Plaintiffs request an Evidentiary Hearing so

  that the evidence in the Complaint may be open to discovery and full examination.

                                                 Respectfully submitted,


                                                 /s/ Stefanie Lambert Junttila
                                                 STEFANIE LAMBERT JUNTTILA
                                                 (P71303)
                                                 Attorney for the Plaintiffs
                                                 500 Griswold Street, Ste. 2340
                                                 Detroit, MI 48226
                                                 (313) 963-4740
                                                 attorneystefanielambert@gmail.com

                           CERTIFICATE OF SERVICE
        I hereby certify that on February 11, 2021, I electronically filed the above

  document(s) with the Clerk of the Court using the ECF System, which will provide

  electronic copies to counsel of record.

                                                 /s/ Stefanie Lambert Junttila
                                                 STEFANIE LAMBERT JUNTTILA
                                                 (P71303)
                                                 Attorney for the Plaintiffs
                                                 500 Griswold Street, Ste. 2340
                                                 Detroit, MI 48226
                                                 (313) 963-4740
                                                 attorneystefanielambert@gmail.com




                                            53
